 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

MELISSA AND DANIEL WILLEY, as
Personal Representative of the Estate of

JAELYNN WILLEY, Deceased.
21514 Rominger Court
Lexington Park. MD 20653

and

MELISSA WILLEY
21514 Rominger Court
Lexington Park. MD 20653

and

DANIEL WILLEY
21514 Rominger Court
Lexington Park, MD 20653

Plaintiffs,
vs.

BOARD OF EDUCATION OF ST.

MARY’S COUNTY

SERVE ON: Edmund W. Law, Esq.
23160 Moakley Street, Suite 102
Leonardtown, Maryland 20650

 

and

 

BOARD OF COUNTY COMMISSIONERS

OF ST. MARY’S COUNTY

 

SERVED ON: David A. Weiskopt. County

Attorney

41770 Baldridge Street

P.O. Box 653

Leonardtown. Marvland 20650

 

and

 

 

 

Case No. 8:20-cv-161

JURY TRIAL DEMANDED

Page 1 of 73
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 2 of 73

JAKE MEIBEL, PH.D., in his Offical and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Indix idual Capacities as Principal of ee
Great Mills High School
21150 Great Mills Rd a
Great Mills. Marvland 20634
and

*
JAMIES SCOTT SMITH, PILD., in his
Official and Individual Capacities as 7
Superintendent of Great Mills High School
23160 Moaklev Street e
Leonardtown. Marvland 20650
and

*
TROY KROLL, in his Official and
Individual Capacities as a Teacher and i
Coach of Great Mills High School
21130 Great Mills Rd E
Great Mills. Marvland 20634
and

 

Pr. MICHAEL WYANT, in his Official and
Individual Capacities as a Chief of Safety =
and Security of Great Mills High School

23160 Moaklev St. zs
Leonardtown. Maryland 20650

 

 

 

 

 

 

 

 

and
BLAINE GASKILL, in his Official and
Individual Capacities as Deputy Sheriff =
and School Resource Officer
23150 Leonard Hall Drive x
Leonardtown. Marvland 20650

*
and
KARIN BAILEY, in her Official and

*

Individual Capacities as

Board of Education Board Member
23160 Moaklev St. 5
Leonardtown. Maryland 20650

 

lo
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 3 of 73

and

 

CATHY ALLEN, in her Official and

 

Individual Capacities as

 

Board of Education Board Member
23160 Moaklev St.
Leonardtown. Marvland 20650

 

 

and

 

MARY WASHINGTON, in her Official and

Individual Capacities as

Board of Education Board Member
23160 Moakley St.

Leonardtown. Marvland 20650

 

and

 

JAMES DAVIS, in his Official and
Individual Capacities as

Board of Education Board Member
23160 Moakley St.

Leonardtown. Maryland 20650

 

and

 

RITA WEAVER, in her Official and
Individual Capacities as

 

Board of Education Board Member
23160 Moaklev St.
Leonardtown. Maryland 20650

ve

 

and

 

JANE/JOHN DOES 1-10

 

Defendant.

oaks EMRE ae fee he aa ae abe ae ake ee ade ape ie ao a caf ape af pa eae af a apap aa ae a af pe ape pe ae ae eae ae a

SECOND AMENDED COMPLAINT

 

Plaintiffs, Melissa and Daniel Willey, as Personal Representative of the Estate of Jaclynn
Willey (hereinafter “Decedent”), Melissa Willey and Daniel Willey, by and through their
attorneys, Lauren M. Geisser, Lauren M. Bell, and Gilman & Bedigian, LLC, , and Williams,
McClernan, & Stack LLC, hereby sue Board of Education of St. Mary’s County (hereinafter

 

; Deleted: FIRST

 

Deleted: Kathleen McCleman-Walz (pro hac vice to be submitted) |
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 4 of 73

“Defendant_BOE” or “St. Mary’s BOE” or “School”). Bourd of Commissioners ot SL Marys
County (hereinafter “Defendant Counts”): Jake Heibel. Ph.D. thereinafier “Delendant Heibel”):
James Scott Smith. Ph.D. (hereinafler “Defendant Smith”): Troy Kroll (hereinafier “Defendant
Kroll); FF. Michael Wyant (hereinafter “Defendant Wyant"): Blaine Gaskill (hercinalier
“Defendant Gaskill”); Karin Bailey (hereinalter “Defendant Bailey”): Cathy Allen (heretnalter
“Defendant Allen”): Mary Washington (hereinafter “Defendant Washington”): James Davis
(hereinalier “Defendant Davis”): and Rita Weaver (hereinafter “Defendant Weaver"): and
Jane‘Jolin Does 1-10 (hereinalter “Individual Defendants”) (hereinatier collectively “Detendants”)
and state as follows:

INTRODUCTION

This lawsuit is brought due to the unnecessary, tragic end to minor Jaelynn Willey’s life
on March 20, 2018. For decades, schoo! shootings have plagued our communities, the frequency
of which is ever-increasing.! Every year, in compliance with the law, children are sent to public
schools by their parents, with an expectation that the school will undertake its duty and custody
responsibilities seriously. There is a contract and a commitment that when students are mandated
to attend public schools, that the school will in turn appropriately and adequately care for its most
precious resources — this nation’s children. Every year. schools fai] to take this mandate and
obligation seriously by failing to implement cost-effective and easy deterrent and protection
devices to prevent school shootings.

In 2018, Great Mills High School educated students from the ninth through twelfth grades.
Jaelynn Willey was 15 years old and a sophomore in this school. Prior to this subject incident, as

more fully enumerated below, unon information and belief Great Mills High School

' htips://wwaw-enn. com interactive’/2019/07/usiten-yvears-of-school-shootings-trnd/ (stating since 2009, 177 of
America’s schools experienced a shooting , that 114 people were killed and 242 were injured in school shootings, and
that school shootings are increasing).
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 5 of 73

reopresenlatives. including the Delendbinis. knew that Austin Rollins. a fellow Great Mills High
School student, was likely to commit an act of deadly violence against Jaelynn Willey. In fact,
less than twenty-four hours before the subject incident. a threat of mass violence at the school had
been made. Moreover. one month before this incident. another threat of mass violence at the
schoo] had been made. Not only did Great Mills and the Defendants fail to protect Jaelynn Willey
in any way, Great Mills High School and the Defendants made informed decisions and took steps
which actively increased the danger to her and created new dangers Jaelynn had ability to abate.
by a fellow student on March 20, 2018. Instead of creating this danger, Defendants could have
prevented this tragedy.
JURISDICTION AND VENUE

1. Subject matter jurisdiction is invoked pursuant to 42 U.S.C. § 1983 and Title IX of
the Education Amendments of 1972, 20 U.S.C. § 1681(a). The Court also has subject matter
jurisdiction over Plaintiffs’ federal civil rights claims pursuant to 28 U.S.C. §§ 1331, 1367, and
1343. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

2. Venue is properly set in this Court pursuant to 28 U.S.C. §1391. The causes of
action alleged herein arose from occurrences at Great Mills High School in St. Mary’s County,
Maryland, located in this judicial district.

3. This Court is authorized to award Plaintiffs reasonable costs of litigation. to include
utlorney's fees and expenses, pursuant to 42 U.S.C. § 1988,

4. This Court has personal jurisdiction over the parties and these actions.

| Deleted: Great Mills High Schoo!

 

[ Deleted: 1s

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 6 of 73

PARTIES
5. The facts and allegations of Paragraphs 1 through 4 are incorporated by reference.
6. Plaintiff, Melissa and Danie] Willey, as Personal Representative of the Estate of

Jaelynn Willey, (Mr. and Mrs. Willey”), at all times relevant to the allegations of this Complaint,
was/is a resident of the St. Mary’s County, Maryland.

7. Plaintiff, Melissa Willey (*Mrs. Willey”), at all times relevant to the allegations of
this Complaint, was/is a resident of St. Mary’s County, Maryland.

8. Plaintiff, Daniel Willey, at all times relevant to the allegations of this Complaint,
was/is a resident of St. Mary’s County, Maryland. At all relevant times herein. Mr. Willey and
Mrs, Willey were/are married.

9. Defendant Board of Education of St. Mary’s County is a body politic and corporate
and may sue and be sued, pursuant to Md. Code Ann., Educ. §3-104. Defendant’s administrative
office is located in St. Mary’s County, Maryland. Defendant Board of Education of St. Mary’s
County controls is subject, to intensive supervision by the State Board of Education in virtually
every aspect of its operations, which in tum affects the educational policy and administration of

the power to hire. fire: control to create, dictate,

 

the entire public school system_

and enforce policies and procedures for the safety and well-being of the children in its charge: and

  

ral_and states laws

 

cies and procedures to comply with [ede

 

afforded to its students, Further, each county board is charged with maintaining and improving
the local education system and “shall seek in every way to promote the interest of the schools in
St. Mary’s County.” Md. Code Ann., Educ. § 4-101.

10. Defendants. upon information and belief, operate, manage, run, and/or supervise,

Great Mills High School,

Deleted: 3

‘Deleted:

 

_ Deleted: s

 

| Deleted: ; yet, each c

 

| Deleted:

 

| Deleted: Board of Education of St Mary's County

 

Deleted: s

 

_ Deleted: s
; Deleted: s

 

Deleted: s
| Deleted: through OO
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 7 of 73

V1. Defendants. upon information ancl belie are alse yesponsible for the operation, "Deleted: 1s

 

 

management, budgeting. and all other aspects of the St. Mary’s County school system. including

Great Mills High School.

 

 

12. The Defendants yeceive federal funding and pre therefore subject to Title 1X of the | Deleted:
[ Deleted: s_ ——
Education Amendments of 1972, 20 U.S.C. § 1681(a) (Title IX”). | Deleted: is
13. Defendant Jake Heibel, Ph D.. in his Oficial and Individual Capacities as Principal

 

of Great Mills High School. is an adult individual who is and was at all times relevant hereto
employed as Principal of the Great Mills High School. with his office at 1130 Great Mills Rd.
Great Mills. Marvland 20634.

14. Atall relevant times hereto. Defendant Heibel was acting under color of state law
and was engaged in the course and scope of his employment as an employee. servant. and/or agent
of Defendant School Board and ifs members.

15. Defendant James Scott Smith. Ph.D... in his Official and Individual Capacities as
the Superintendent of Great Mills High School, is an adult individual who is and was atall times
relevant hereto cmploved as the superintendent. of Great Mills High School. and charged with the
tasks of, among other things. ensuring the safetv and well-being of the students. with his office at
23160 Moakley Street. Leonardtown. Maryland 20650

16. At all relevant times hereto Defendant Smith was acting under color of state law
and was engaged in the cautse and seope of his employment as an _emplovee and/or_agent_of

Defendant School Board and its members.

 

17. Defendant Troy Kroll. in his Official and Individual Capacities asa Teacher and

 

Coach of Great Mills High School. is an adult individual who is and was at all times relevant hereto
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 8 of 73

emploved as a ieacher and oirls” swinveouch at Great Mills High School. with his office at 21130

Great Mills Rd. Great Mills. Marvland 20634.

 

I8. Atall relevant times hereto Defendant Knoll was actine under color of state law
and was engaged in the course and scope of his emplowmentas an employee. servant. and/or agent

of Defendant School Board and its members.

 

19, Defendant F. Michael Wyant. in his Official and Individual Capacities as Chief of
Safety and Securit, of Great Mills High School. is an adult individual who is and was at all times
relevant hereto emploved as the Chief of Safety and Security tor St. Mary's County Public Schools.
includine. the Great Mills Hieh School. with his office at 25160 Moakley St Leonardtown.
Maryland 20650.

20. Atall relevant times hereto Defendant Wvant was acting under color of state law
and was engaged in the course and scope of his emplovment as an employee and/or agent of
Defendant School Board and its members.

21. Defendant Blaine Gaskill. in his OMe anid Individual Capacity. as oa School
Resource Officer is an adult individual who is and was at all times relevant hereto a St. Marys

Countw Olficer and a Great Mills High School School Resouree Officer and was specifically

 

taskecl with protecting the Plaintiff and was assigned to mentor. communicate. interact. and kee
watch over students at Great Mills High School. and. accordingly. all of his actions. deseribed
more fully below. were performed under the color of state and local law

22. Upen information and belief Defendant Gaskill was/is an emplovee. agent. and/or
servant of Defendant County and/or Defendant BOE as a deputy police officer and school resource

officer in the Great Mills Hieh School. and atall times relevant herein was acting under the color
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 9 of 73

of state law. and was engaged in the course and scope of his emploviment as an emplovee and/or
agentol the Defendant County and/or Defendant BOL.

23. Defendant Gaskill was at all pertinent times a Great Mills High School school
resource olliver upon infornyation and belie! tasked wih decision mukine and intervention
relating to: dating vielence. peer violenee. sexual harassment: threats ol school violence: threats
and attempts of mass shooting: school security: stalking. mentorine: student on student
harassment. including of the sexual nature: student safety: and violence within the school. This

decision muking extended to he deceased Plamtill,

 

24. Defendant Karin Bailey. in her Official and Individual Capacities as the Board
Member of the St. Mary’s Board of Education. is an adult individual who is and was at al] times
relevant hereto a Board Member of the Board of Education of St. Mary's for Great Mills High
School, and charged with the tasks of among other things. ensuring the safety and well-being of
the students. with her office at 23160 Moakley Street. Leonardtown. Mary land 20650.

25. At all relevant times hereto Defendant Bailey was acting under color of state law
and was engaved in the course and scope of her emplovment_as an emplovee and/or agent of
Defendant School Board.

26. Defendant Cathy Allen. in her Official and Individual Capacities as the Board
Member of the St. Marv’s Board of Education. is an adult individual who is and was at all times
relevant hereto a Board Member of the Board of Education of St. Mary's for Great Mills High
School. and charged with the tasks of. among other things. ensuring the saletv and well-being of
the students. with her office at 23160 Moakley Street. Leonardtown. Marland 20650.

27. Atall relevant times hereto Defendant Allen was acting under color of state Jaw

 

and was enegased in the course and scope of her emplovment_as an.emplovee and/or agentoaf
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 10 of 73

Defendant School Board.

28, Defendant Mary Washineton. in her Official and Individual Capacities as the
Board Member of the St. Marv’s Board of Education. is an adult individual who is and was at all
times relevant hereto a Board Member of the Board of Education of St. Mary’s for Great Mills
High School. and charged with the tasks of among other thines. ensuring the safetw and well-
being of the students. with her office at 23160 Moaklev Street. Leonardtown. Marvland 20650,

29. Atall relevant times hereto Defendant Washington was acting under color ol state
law and was engaged in the course and scope of her employment as an emplovee and/or agent of
Defendant School Board,

Si). Defendant James Davis, in his Official and Individual Capacities as the Board
Member of the St. Mary's Board of Education. is an adult individual who is and was at all times
relevant hereto a Board Member of the Board of Education of St. Marv’s for Great Mills Hieh
School. and charged with the tasks of. among other things. ensuring the safetv and well-being of
the students. with his office at 23160 Moakley Street. Leonardtown. Maryland 20650.

31. At all relevant times hereto Defendant Davis was acting under color of state law

and was engaged in the course and seope of his emplovment as an emplovee and/or agent of

 

Defendant School Board.

32, Defendant Rita Weaver. in her Official and Individual Capacities as the Board
Member of the St. Marv’s Board of Education. is an adult individual who is and was at all times
relevant hereto a Board Member of the Board of Education of Si. Mary's for Great Mills High
School. and charged with the tasks of. among other things. ensuring the safety and well-being of
the students. with her office at 23160 Moaklev Street. Leonardtown. Maryland 20650.

Atall relevant times hereto Defendant Weaver was acting under color of state law

Kod
Oo
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

und was engaged in the course and scope of her emplovment as on emplovee und/or agentof
Defendant School Board.

34. The above-Defendant indis iduals were tasked with policy making. decision-
making. hiring/firing decisions. and also had the power to eentrel and entoree policies and
procedures made forthe benetit of smudents at Great Mills High School,

35. Defendant St. Mary "s County is a local eovernment. body politic. and corporate
estublished under Marvland law that may sue and be sued. Defendant St. Marw’s County. is the

duly elected body of five officials that governs the affairs of St. Marv’s County under the power.

     

duties. and restrictions set forth in Article 25 of the Annotated Code of Marvland. Defendant St.
Mary's County is in charge of the Sherilf’s Department. the officers. deputies. policies, ete.

36. Defendant Gaskill and other officers and school resource officers are. upon
information and belie! subject to intensive supervision bv the Defendant County in virtually every
aspect of ils operations. which in turn affects the poliev and administration of the entire sheril! and
law enforcement system.

37. The sheriff duties as employees. agents. und/or servants of the Defendant County
are tasked with salety of students. mentoring of students. and other various duties and protections.

38. Inthe alternative. the sheriff duties as emplovees, agents. and/or servants of the
Defendant BOE are tasked with saletv of sudents. mentoring of students. and other various duties
and protections.

39. Defendant County is responsible for the operation. management. budecting. and all
other aspeets of the Sheriffs Department and the emploved olficers. including Defendant Gaskill.

40. Upon information and belief Janeflolin Does 1-10. are and were at all times

relevant hereto emplovees. servants. and/or agents of Defendant BOE who reside in Maryland.

Page 11 of 73
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 12 of 73

hieren and bad decision-making authorin and or authority to act and/or respond,

4]. Pursuant to the Jeanne Clery Disclosure of Campus Security Policy and Campus
Crime Statistics Act ("Clery Act”), 20 USC § 1092(/), “dating violence” is “committed by a person
who is or has been in a social relationship of a romantic or intimate nature with the victim” to
include sexual or physical abuse or the threat of such abuse. _It also includes “stalking,” which is
defined as “a course of conduct directed at a specific person that would cause a reasonable person
to—[flear for the person's safety or the safety of others; or [sJuffer substantial emotional distress.”
The Clery Act defines a “course of conduct” to “mean[] two or more acts, including, but not limited
to, acts in which the stalker directly, indirectly, or through third parties, by any action, method,
device, or means, follows. monitors, observes. surveils, threatens, or communicates to or about a
person, or interferes with a person’s property.”

42. Domestic violence, dating violence and other forms of sexual harassment are
widespread and serious problems at schools and throughout the United States, which
disproportionately affect women and often have deadly consequences. For example, nationwide,
12% of 9th-12th grade girls have been physically forced to have sexual intercourse when they did
not want to; one in six women was raped before the age of 25; 42% of female rape victims were
first raped before the age of 18; 19% of young women report experiencing completed or attempted
sexual assault since entering college: most of these victims are assaulted by someone they know,
primarily an acquaintance or a fellow student: 43% of college women report experiencing violent
and abusive dating behaviors including physical, sexual, verbal, and controlling abuse. 22% have

been the victim of physical abuse, sexual abuse or threats of physical violence.? Fifty women in

2, U.S. Dept. of Education, httpss/www2.ed sov/about offices! hist‘oese/oshs/teendatineviolence- factsheet himl
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 13 of 73

the United States are killed every month by gun violence alone at the hands of an intimate partner.
Twenty people in the United States are assaulted by an intimate partner every minute.

43. Data from the Centers for Disease Contro] and Prevention Youth Risk Behavior
Survey and the National Intimate Partner and Sexual Violence Survey indicates that nearly 1 in 11
high school females report having experienced physical dating violence in the last year; 1 in 9
female high school students report having experienced sexual dating violence in the last year; 26%
of women who were victims of contact sexual violence, physical violence, and/or stalking by an
intimate partner in their lifetime first experienced these or other forms of violence by that partner
before age 18.°

44, According to a study funded by the National Institute of Justice, the numbers are
even higher, finding that two-thirds of youths between ages 12-18 who were in a relationship or
had been in one in the past year reported they had been victimized. There is also a close association
between sexual harassment and psychological adolescent relationship abuse, suggesting that
schools and other services may be able to integrate their relationship abuse and sexual harassment
preventive efforts."

45. Teen dating violence has serious consequences for victims and their schools.
Witnessing violence has been associated with decreased school attendance and academic
performance. Moreover, 20% of students with mostly D and F grades have engaged in dating
violence in the last year, while only 6% of students with mostly A’s have engaged in dating

violence. Further, teenage victims of dating violence are more likely than their non-abused peers

> CDC, Preventing Teen Dating Violence: fact Sheet,2020 available at

https Away ede wow violenceprevention/imimateparnernviolenceAeendatineviolence/fastlact.himl

‘Bruce G. Taylor. et al., The National Survey of Teen Relationships and Intimate Violence, (2017), available at
hitps)/wwwuneprs-vow pd files | /nij/erants/250292. ple

 

   
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 14 of 73

to smoke. use drugs, engage in unhealthy dieting (e.g., taking dict pills or laxatives. vomiling to
lose weight). engage in risky sexual behaviors, and attempt or consider suicide. /d.

46. A 2009 study of sixth-grade students found that 25% thought it was acceptable for
boys to hit their girlfriends. More than one fourth of the boys with girlfriends said they had been
physically aggressive (punching. slapping) with her. Although all victims of gender-based
violence are affected negatively, research reveals that female victims of dating violence often
experience more severe and longer-lasting consequences than do male victims. Jd.

47. Nearly half of students who experience dating violence say some of the abuse took
place on school grounds. Relatively few schools, however, have written policies governing safety.
security. and intervention with students experiencing dating violence. Research shows that
schools can make a difference in preventing teen violence and other forms of gender-based
violence. /d.

48. The U.S. Department of Education suggests the following for schools: (1) educate
your community about prevention and identification; (2) develop locally tailored, appropriate
responses to address teen dating violence; and (3) provide effective support to traumatized youth
or to address the behavior and needs of perpetrators, adopt a comprehensive approach that takes
into account the unique challenges that these offenses present (e.g. victim reluctance to report and
trauma from sexual violence).

49. Moreover, three quarters of the abusers who ultimately killed their intimate partners
engaged in stalking of the intimate partners before killing them. In addition to stalking. several
other factors are known to significantly increase the risk of violence or death at the hands of an
intimate partner and such tactors are commonly evaluated to assess the danger for those at risk.

Such factors include, but are not limited to: a short courtship, extreme jealousy, isolation from
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 15 of 73

friends or family, attempts to monitor or control daily activities, stalking. substance abuse. chronic
unemployment, access to a gun. prior instances of domestic violence or dating violence. threats to
harm or kill the victim, threats of suicide from the abuser, forced sex, manipulative behavior.
visions of grandiosity, profound narcissism, lies about military service, bravery or heroism.
exaggerated fear of danger associated with the outside world or any attempt by the victim to end
the relationship. In fact, danger to the victim drastically increases when a victim leaves an abuser,
remains extremely high for three months, dips slightly for the next nine months and drops off
precipitously after one year. Other warning signs of abusive behavior that are often evident with
respect to the victim include, but are not limited to: unexplained bruising: depression: chronic
fatigue; changes in personality or appearance; changes in eating or sleeping patterns: a decline in
self-esteem; increased worry about pleasing, displeasing, or angering the other partner: and
constantly checking in with the other partner.

50. These facts and statistics are even more alarming when taken in conjunction with
virtually 24-hour access to fellow students via cellphones, internet, social media etc. and the ever-
increasing bullying and mass gun violence incidents in schools.

51. In fact, a recent analysis of FBI data by the group Everytown for Gun Safety found
that over a five-year period, 54 percent of mass shootings were related to domestic or family
violence and included the killing of a partner or other family member.*

52. According to findings published in JAMA Pediatrics, a study found that more than
2.000 adolescents killed between 2003 and 2016, nearly 7%—150 teens—were killed by their
current or former intimate partners. Ninety percent of the victims were female, and their average

age was around 17 years old and most were killed by a firearm, specifically a handgun. The most

* hips: Jevervtownresearch. ore/massshootinesreports/mass-shootines-in-america-2009-20 19:
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 16 of 73

common categories of adolescent homicides were when the victim broke up with the perpetrator
or refusing to start a relationship with them. Breakups were found to be dangerous periods for
more likelihood of injury.®

33. Too often, children and teens are the victims of domestic violence mass shootings.
Of the 309 children and teens killed in all mass shootings in the past 10 years. nearly three in four
(72 percent) died in an incident connected to intimate partner or family violence. Among other
things, the Great Mills High School 2016-2017 Handbook recognizes that “sexual harassment” is
a form of sexual discrimination in schools and is prohibited, and moreover does not “tolerate any
form of harassment including, but not limited to, sexual [discrimination].” although upon
information and belief, there is no training provided to its employees with [i]Jnformation on risk
reduction to recognize warning signs of abusive behavior and how to avoid personal attacks.
Accordingly, this Defendant acknowledged that sexual harassment is a form of sexual
discrimination, and yet failed to ensure adequate training to recognize the warning signs associated
with Rollins’ abusive behavior and thus was not able to advise Jaelynn Willey on how to avoid
personal attacks or otherwise intervene to prevent them on its property.

34. Additionally, since 2016, Governor Hogan has created a workgroup to bring
healthy teen dating education to all Maryland counties, issuing guides specifically to educators on
teen dating violence prevention programs given that each year nearly 1.5 million high school
students nationwide experience physical abuse from a dating partner and in 2014. more than 10

percent of Maryland high school students reported experiencing physical and/or sexual dating

“Avanti Adhia, et al., Jntimate Partner Homicide of Adolescents, JAMA Pediatr. (2019), avatlable at
hitps-jamanel work. com joumalsjamapeditrics fullarticle/2 730578 eucsiAccessKev=9 [hdaG9e5-4 348-4 74-8 th -
GSO7O7 Rc Sekutm sauree=For The Medin&utm medium=reterrl&utn campaien=tim_hnks&tuim content=
&utm_term=041519.

   
  

 
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

violence.” Per this council, Teen Dating Violence (“TDV7) can including digital abuse such as
texting, social networks and the like to harass, stalk. or intimidate a partner. Furthermore, this
council in Maryland finds that school-based violence prevention programs have shown to be
effective in preventing physical, sexual, and emotional violence and that including TDV
curriculums meets several of the Health Education standards provided by the Maryland State
Board of Education. Many of the resources proposed to educational facilities in Maryland are free
or lost-cost solutions to maximize TDV prevention and, upon information and belief, little to none

55. Jaelynn’s death arose from a set of circumstances that should have alerted the
Defendants to the fact that one of their students was in extreme peril of being seriously harmed or
killed as a result of dating violence. In addition to direct reports of dating violence, the classic
warning signs of such behavior were repeatedly reported to the School. Defendiunts. and its agents
and/or employees, but no investigation occurred, no plans were developed or implemented, and no
effort was made to take any meaningful action reasonably calculated to end the harassment or to
otherwise prohibit Rollins from having ongoing access to the school and Jaelynn.

FACTS

56. The facts and allegations of Paragraphs | through 55 are incorporated by reference.

37. At Great Mills High School, the school promises. as part ol! its police, and
procedure. that it “continually plans and prepares for events that would necessitate an emergency
response” and that “students should be able to enjoy a school environment free from all forms of

discrimination, including bullying, harassment, and sexual harassment.”

 

Page 17 of 73

| Deleted: School

 

[ Deleted: schoo! and

 

| Deleted: 26
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 18 of 73

38. At all times prior to this incident, and relevant hereto. upon information and belief,
Defendants knew that Jhey needed to employ safety vestibules. as well as metal detector devices
and surveillance devices, among other safety protocols. to prevent and deter active shooter

situations, as well as harassment of its students. and chose not 10 implem il sakoiy devices

 

own policies and procedures,

 

59. Atalltimes relevant hereto. school sill bligation. pursuant to thetrpolicies

 

and procedures. 10 “promptly report to.a school administrator all delinquent acts that come to their
attention - whether occurring on or away from the schoo! premises - which involve students in the
law enforcement agencies. School officials canto jenore ilecal substance abuse or other ileeal
activities. L'a teacher. counselor. or principal finds a student”... “violating the law. the educator

must observe the existine laws and enforce school policy. Qnee observed and reported to the schoo!

 

administrator, established procedures wall be implemented, [ach cause imust be handled on its own

 

60. _At all times relevant hereto, Defendants had an obligation to “promptly report all
acts of violations of the law.” including not but limited to. threats of mass violence acts of sexual
harassment, sexual assault. assault. violenee. and iniumidation to their superiors, such that existing

61. Atall times relevant hereto. Defendants had an obligation to respond and intervene
appropriately to all reported acts of violations of the law.

62. At all times relevant hereto, “students in school. at school-sponsored activities, or

traveling to and from schoo! on school buses are the responsibility of the school, and school

 

Great Mills Fliuh School

{ Deleted: a

| Deleted: and Great Mills High School employees, agents. and

\ actors,

 

| Deleted: to the school administrator

Deleted: can /
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 19 of 73

personnel” assigned to them act in a “/oco parentis” capacity. such that it must take measures to
ensure “the safety and well-being of its students.”

63. _At all times relevant hereto. minor Decedent. Jaelynn Willey, was a student in good
standing at Great Mills High School and was a member of 10" grade.

64. Under the Fourteenth Amendment to the Constitution of the United States of

 

America, Decedent had the right. as a public school student. w personal security. bodily Intesrity.
due process. and Equal Protection of Laws.

65. High school was compulsory in the state of Maryland for all St. Mary’s County
residents ages five (5) years or older to under the age of eighteen (18), including Jaelynn Willey,
on March 20, 2018.

66. Beginning in 2017, Decedent entered into a romantic relationship with fellow Great
Mills High School student, Austin Rollins (hereinafter “Rollins”).

67. _The relationship quickly soured due to, iter alia, Rollins physically and verbally
pressuring Decedent to engage in behaviors, believed to be sexual in nature, that she did not want
to participate in. during. before. and after school. including on school property and/or during
school events.

68. Rollins was possessive, controlling, and manipulative, including accusing the
Decedent of lying and betrayal, Jexting her and using social media platforms to repeatedly contact
Decedent despite repeated requests to stop. luring. before. and aller school. including on schoal
property and/or durine school events. and inthe use ol the Great Mills Hieh School wireless
internet,

69. At all times relevant hereto. Decedent was a member of the school’s swim team.

 

| Deleted:

 

 

| Deleted: following her around on School property, and
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 20 of 73

70. Additionally. Rollins would frequently text. harass. and send social media requests

including on school property andor ditting school events. and_in the use of the Great Mills High

 

School wireless internet
71. Prior to the death of Jachun. Rollins would: smash his hands against the walls to

make his hands bleed: text tiends of Jauisnn indiedune what he was planning on killing himself

 

 

ving her (her vehicle aller s¢hoolas well as by show ine

  

stalk Jaelvin on school property bx folly
up aller each class and following her around the hallways: and would frequently physically harm
Jaclvnn in school including. but not linuted to, grabbing and squeezing her arms and wrists.

72. Through information and belief. Rollins’ electronic communications with Jaelynn
originated on or within the immediate vicinity of the school, concerned events occurring on
campus, specifically targeted a student on school campus. and upon information and hbelie!. utilized
the Great Mills Hich School wireless imernet wo conduct said electronic communications.

73. Rollins was physically abusive to Decedent in school.

74. Rollins would grab. push, and yell at Decedent at school directly outside of

 

classrooms during schoo] hours on a repeated basis and Rollins* actions were specifically observed
by all around Decedent, including: upon information and belief. by the Defendants,

73. Rollins would stalk Decedent around school, waiting for her directly outside of
classrooms on a repeated basis_und Rollins” actions were specifically observed by all around

Deeedent. including. upon information and beliel observed and/or known by the Defendants.

 

76. Repeatedly, Rollins would stalk and follow Decedent after school to the vehicle she

Deleted: <=>Upon information and belief. on a daily basis, Rollins

would test, harass, and send social media requests to he Decedent

| during, before. and afier school

[ Deleted: and

| Deleted: —

[ Deleted: | —_

 

‘_ oe - ——
| Deleted: , including but not limued to, school personnel

| Deleted: Rollins’ actions were specifically observed by all
around Decedent, including but not limited to, school personnel
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 21 of 73

this. ancl Rollins’ actions were specifically observed by all around Decedent._ineluding pun

Wlormation and belie observed and orhnown the Delcneiumts,

 

77. Rollins would frequently grab Decedent by the wrists. in school, causing her
excruciating pain_and Rollins” actions were specifically observed by all around Decedent,
including. unen information and belich observed and/or known by the Delendants

78. Decedent was repeatedly subjected to a series of threats, acts of intimidation, and
physical assaults and attacks by Rollins.

79. Upon information and beliefh Delendants observed er were aware of the above
mentioned incidents. and thus had actual knowledge and notice that Rollins was increasingly
violent in addition to committing dating violence, stalking, sexual harassment, and other abuse
against Jaelynn.

80. _In the months leading up to this incident, Decedent’s parents warned the school by
way of directly advising the Delendant Kroll. who was both Decedent's swim coach and teacher

who Decedent and her parents rusted immensely. that they were concerned about their daughter’s

 

 

well-being «luc to Rollins current and prior belavior both in and out of school,

 

aL. In the months leucine up lo this ineidem. Decedent would meet in the mormines
with her friends in Defendant Kroll’s classroom prior to the startaf school and Decedent would
frequently have ‘conversations relative to Rollins and bis deseribed behavior, which upen
information und belie were heird by Delendam Kroll on multiple occasions.
2. Upon intormation and beliet Delendant Kroll knew that the above-enumerated
a Sexual in nature:

b. Harassing in nature:

Deleted:

Deleted: including but not limited to. school personne!

Deleted:

| Deleted: , inctuding but not limited to, schoo! personnel

 

[ Deleted: Defendant's employees

 

| Deleted: school’s swim coach

 

| Deleted: specifically directed to |
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 22 of 73

ce Violent:
do Harmlulio the Decedent and would interfere with her rights to educational

Discriminatory based upon the violence and harassment bene a resullofa

Wig

sexual relationship. among other reasons.

 

83. __ Asa result of Decedents” parents advising Defendant Kroll, upon ilormation and
belie! Delondant Kroll prompth escalited ihe concerns in accordance with school reporiune
policies and requilements to his superiors and those whe could assist. who included Delendant
Gashill and Defendant Smith. who. upon information and belief and in accordance with reporting
policies und requirements. escalated the concerns in accordance avith school reporting policies and
requirements lo their superiors including the additional named Delendants.

84. Upon information and belief. said Defendants failed to ike said complaints
seriously and disrevarded the concerns lodged by the Decedent's mother. and_in doing so.
commenced with supervisory indillerence to the constitutional violations and thus. taciuly
authorized the oneoime constitutional Violations ofthe Decedent arising from her status asa student
and _ participant at Great Mills Ligh School.

85. stn the alternative. as a result of the parents advising Defendant Kroll. upon
information and belief Defendant Kroll failed to appropriately escalate these threats and concerns
throuel his chain ol vommand and supervisory escalation policies and ouidelines.

86. Despite all of the above, upon information and belief. none of the Defendants nor
anv other School official or representative kept an eye on Jaelynn, reached out to Jaelynn to see if
she needed help. no one confronted Jaelynn or Rollins about the situation, no one counseled

Jaelynn with respect to her options, and no one otherwise investigated, stopped. intervened. or

 

[ Deleted: the
| Deleted: the

| Deleted: swim coach

 

Deleted: <#> nothing was done nor escalated by the school

|
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 23 of 73

took a single step to ensure Jaelynn’s safety and wellbeing at school despite the hriows threat and
reported gon luis.

87. None af ihe Defendants ner ans other school official or representative made any
reports of the stalking. abuse, violence, threats. and/or sexual harassment of Rollins towards
Jaelynn,

88. Detendants ignored Rollins stalking, harassment, abuse, control, and the warning
signs and patterns of sating violence by turning a blind eye to Rollins’ conduct on school grounds
thal upon information ane belie! was known to Defendants,

89. Jaelynn and Rollins’ relationship and aftermath had all the typical patterns and

signs of teen dating violence both inside and outside of School which was observable and/or known

to Defendants,

 

90. Defendants. unoen information and belief, did nothing to protect Jaelynn or prevent

 

further violence due to, inter alia, lack of training, programs, intervention, and prevention tools.

91. 9 Defendants. upon information and belief. had actual knowledge that Rollins was a
substantial risk to Jaelynn and other students on the school campus.

92. Defendants also had general knowledge of a serious and obvious risk of stalking,
sexual harassment. threat_of pun violence. threat of mass school violence. and/or teen dating
violence on school grounds, but was deliberately indifferent to the need to implement policies and
alternative. implemented said policies and chose not to utilize or enforce them.

93. Moreover, _Delendants. upon information and belief, treated women differently

based on irrational gender stereotypes; of acquiescing in sexual harassment; of failing to believe

women who report stalking, dating violence, harassment, bullying, and/or sexual harassment; of

[ Deleted: Si Mary's BOE

 

[ Deleted: St Marv’s BOE

 

Deleted: School's employce’s, servants, and/or agents }

 

{ Deleted: School personnel

 

| Deleted: Si Mary's BOE

 

 

{ Deleted: St Mary’s BOE

 

 

{ Deleted: St Mary's BOE

Deleted: St Mary's BOE has an official policy or custom of

treating,
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 24 of 73

failing to investigate or otherwise respond reasonably to reports of stalking. dating violence.
harassment. bullying. and/or sexual harassment against women: of being deliberately indifferent
lo reports of same against women; of otherwise failing to take reports of stalking. dating violence,
harassment. bullying. and/or sexual harassment against women seriously: and of failing to
implement appropriate policies and procedures intended to manage issues relating to stalking,
dating violence. harassment, bullying, and/or sexual harassment._ Upon intormation and beliet,
Defendant Counts had an cifiieia) custom or poliew ol sanie.

94. Defendants” acts or omissions were._upon information anu belie! the result of
willful and malicious conduct or conduct that manifested a knowing and reckless indifference
toward, and a disregard of, Jaelynn’s rights and were a cause of the injuries suffered and damages
incurred by the Plaintiffs.

95. A threat of a shooter at the school was made on February 20, 2018, less than one
month before Jaelynn Willey was shot and murdered on the school campus by Rollins.

96. Upon information and belief, Defendants added additional security for the day of
February 20. 2018 only.

97.__A threat of an incident of mass violence was also made less than 24 hours before
Jaelynn Willey was shot and murdered on the school campus by Rollins.

98. Upon information and belie! Defendants did not even address additional securits

ny Line prior to Rollins’ school shooting.

 

99. Upon information and belief, despite Rollins physically attacking a fellow student
on several occasions, and otherwise threatening multiple students on several occasions, Defendants

did nothing to prevent the death of Decedent.

| Deleted: Defendant County and Defendant Gaskill, in his official
capacity, are “persons” for the within the meaning of 42 U.S.C
§1983 4

[ Deleted: * 7

 

 

[ Deleted: Great Mills

 

| Deleted: High School

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 25 of 73

100. Jetendanis, upon information and belief. had metal detecting wands at their
disposal. which they, chose not to use,.or knew thes otherwise needed, which would have prevented
this incident.

101. Jiefendants, upon information and belief, had safety vestibules that they chose not
to engage. uw knew they otherwise needed, which would have prevented this incident.

102. )elundunts, upon information and belief, had limited surveillance cameras that they,
chose not to watch nor pay attention to that would have prevented this incident, and otherwise
failed 10 engage additional surveillance that they, knew would have prevented and deterred such
an incident.

103. _ Defendants assumed the security obligation of surveilling and protecting the school
and its students. and had measures, security equipment, and minimally burdensome options to
surveil, protect, secure, and metal detect if necessary, and yet Defendants chose not to do so.
despite multiple instances of saletv threats at Great Mills High School,

104. Defendants actions occurred despite their polies to “plun and prepare for events
that would necessitate an einersency response” and allaw their “students to enjov a school

environment free from discrimination. and harassment” as advised _in_their_own handbooks

distributed to students anc parents.

 

$05.  Jdelendants, upon information and belief, had actual knowledge that Rollins was a
threat to Decedent and chose not to escalate the information or take the information seriously and,
as a direct result. was a cause of this incident.

106. Despite having actual knowledge that Rollins was harassing, abusing, threatening.
and stalking Jaelynn, which are by definition offenses involving “violence or physical harm.” and

despite receiving other information sufficient to alert the elundants to the possibility that Jaelynn

Deleted: Great Mills High School
| Deleted: us

 

| Deleted: u

Deleted: Great Mills High School

| Deleted: 1

Deleted: Great Mills High School

 

| Deleted: it

 

 

| Deleted: it

 

 

Deleted: Great Mills High School

 

| Deleted: Schoo!
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 26 of 73

was otherwise a victim of dating violence and sexual harassment. the Defendants acted with
deliberate indifference and conscious disregard of the deadly situation. and thus failed to take any
meaningful action that was reasonably calculated to end such abuse or to otherwise investigate the
matter. Consequently, the Defendants failed to meet their obligations and violated Title IX.

107. Among other things, despite having the ability and authority to do so. the
Delendants failed to contact or protect Jaelynn with regard to the allegations of harassment,
stalking or the other warning signs of potential abuse; failed to otherwise investigate the matter or
gather more information; failed to contact Jaelynn and provide her with safety options and
resources; failed to contact or coordinate with other law enforcement or organizations; failed to
take action required by the school’s policies and procedures; and otherwise failed to take any
meaningful action to address the situation and ultimately prevent Jaelynn’s murder.

108. The Defendants had substantia! control over Jaelynn’s perpetrator as Rollins was a

 

fellow student at Great Mills High School_and was required to attend school.

109. Similarly, despite having actual knowledge that Rollins was harassing Jaelynn and
stalking her, despite receiving other information sufficient to alert the Defendants to the possibility
that Jaelynn was otherwise a victim of dating violence, and despite having actual knowledge that
Rollins had committed or attempted to commit several other crimes that would be considered

sexual harassment and sexual discrimination, including under Title 1X, the Defendants acted with

 

deliberate indifference and conscious disregard of the deadly situation, and thus failed to take any
meaningful action that was reasonably calculated to end such abuse or to otherwise investigate the
matter.

110. Consequently, the Defendants failed to meet Jheir. obligations and violated Title IX.

| Deleted: School

 

[ Deleted: School J
| Deleted: us |

 

[ Deleted: school ~ }

 

[ Deleted: n |
| Deleted: 1 |
| Deleted: it |

[ Deleted: 1 a ]

| Deleted: it |

 

[ Deleted: School : ]

Deleted: under Tle IX |
| Deleted: School }

 

[ Deleted: School — SY

| Deleted: its )

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 27 of 73

111. Among other things, despite having the ability and authority to do so, Delendants
failed to investigate Rollins” physical abuse: failed to attempt to make contact with Rollins or with
anyone students who might have information about his threatening behavior: failed to make any
attempt to determine whether Rollins was harassing. stalking, and threatening Jaelynn and other
students; failed to use any reasonable means to protect Jaelynn; failed to formulate or implement
any plan to prevent further abuse; and failed to describe the rights and remedies available to
Jaelynn.

112. In fact, rather than investigating the allegations against Jaelynn and other students
and treating them with the urgency that they deserved, jn accordance with its own policies. Rollins

went unchecked, unsupervised, and was permitted to freely enter the school with a gun and killed

 

parents voiced concerns over Jaelynn’s safety.

113. Based on this lack of action, Delendunts clearly failed to adequately train its
employees to recognize the warning signs of abusive behavior, and in doing so. furthered a custom,
practice. policy. and/or usage of the Defendants to ignere abusive and harassing behavior of a
dating violence and sexual nature within Great Mills High School.

114. St. Mary’s BOE exercised a complete failure to train its agents/servants and/or in
any capacity protect Jaelynn and its students, resulting in a violation of Jaelynn’s constitutional
tights.

115, Similarly. upon information and belict, Defendant County exercised a complete

failure to train iis agents/servants and/or in anv capacity protect victims of stalkine. dating

 

| Deleted: St Mary's BOE

 

| Deleted: the school personnel

 

| Deleted: and

 

 

\ Deleted: St, Mary’s BOE

Deleted: 7
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 28 of 73

violenee. harassment. sexual harassment. mass threats of violence. school shootings. including
Jaelvnn. students. and citizens. resulting inva violavon of Jaclvnn’s consutuional rights.

116. Upon information and belief. the JQctunihints failure to investigate or take any
meaningful action was based on irrational gender stereotypes. which sas uecusiom or usdee of the

117.) Upon information und belivt, the Defendants dismissed their obligation to take any

 

 

action based on the fact that Jaelynn had previously been in a consensual relationship. Thus,
Defendants did not take Rollins’ actions or Jaelynn and her parents’ reported concerns seriously,
thereby suggesting that Jaelynn, like most female high school students, likely exaggerated the
unreasonable, hysterical, hypersensitive, paranoid, overreacting to the situation, and not being
truthful.

118. Upen information and belief the Defendants refused to believe that Rollins was the
culprit and failed to investigate the matter to determine whether Rollins was in fact the culprit
based on the assumption that Jaelynn, like most women, was reporting the abuse out of spite or
because she had ulterior motives. In basing theiy decision on these gender stereotypes and others,
the Detendants violated Jaelynn’s clearly established right to equal protection under the Fourteenth
Amendment of the United States Constitution.

119, Defendants’ actions were intentional because of Jaelynn’s status a female.

120. Defendant Gaskill. a School Resource Officer. was present at the school on the date

 

of the shooting, but_at the time of the start of school. was nowhere to be found or athenwvise
available to screen students who were entering the school particularly in light of a threat of mass

violence the day before. As a result. Defendants did not check any incoming school students for

| Deleted: St Mary's BOE’s

 

 

 

| Deleted: In fact

 

 

 

 

 

 

| Deleted: ,

| Deleted: ‘St Mary's BOE |
{ Deleted: 5 ]
| Deleted: the Si. Mary's BOE )
{ Deleted: or }
{ Deleted: |

 

[ Deleted: ers }

 

L Deleted: St. Mary's BOE

 

Deleted: us ]

| Deleted: $1 Mary's BOE |

| Deleted: <#>St, Mary’s BOEDefendanis had actual knowledge of
| Rollins’ harassment and failed to take any action which amounted to
deliberate indifference io known sexual harassment.4]

 

 

 

( Deleted: <>St Mary's BOE’s |

 

{ Deleted: has a school resource officer who

 
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 29 of 73

Weapons and specificalls did not search. intercede. or take any precautionars actions toward
Rollins.

121. There was _no school resource officer. metal detecting wand. or other deterrent
preventing Rollins from walking into GreatMills Mieh School with a eun despite threats of mass
violence made just the dav before this occurrence as well as one month belore this occurrence
despite policies to the contrary to keep students safe and Iree from these type of nections.

122. On or about March 20, 2018. a1 the bevinnine of the school dav. Rollins entered
Great Mills High School with a 9mm handgun, proceeded all the way to hallway F, and shot
Jaelynn in the head outside classroom F06.

123. Desmond Barnes, another student who was located in that same hallway, was hit in
the leg with the bullet that had hit and exited Jaelynn.

124. Rollins was able to continue to walk around the school with the gun showing until
he was confronted by Defendant Gaskill of the St. Mary’s County Sheriff's Office assigned as a
School Resource Officer in Hallway D near rooms DO] and D02.

125. Upon information and belief, Defendant Gaskill yenched Rollins long after he
entered the schoo! and after the shooting on March 20, 2018.

126. Atall times relevant, Defendants’ conduct was committed under color of state and
federal law.

127, _ Defendants are liable for injuries caused by their own acts and/or omission and the
acts and/or omissions of their employees, agents, and/or servants acting within scope of their

position.

 

| Deleted: a
[ Deleted: Deputy

 

 

| Deleted: the

 

| Deleted: School Resource Officer

 

| Deleted: ,
| Deleted: got to
| Deleted: *

| Deleted: is

 

[ Deleted: its

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 30 of 73

COUNT]
Federal Civil Rights Violations 42 U.S.C. § 1983
(Special Relationship)

129. ‘This count is brought against Defendants Jake Heibel. Ph.D. James Scott Smith.

 

Ph.D: Troy Kroll: Fo Michael Wyant Blaine Gaskilk Karin Bailey: Cathw Allen: Marvy

Washineton: James Davis: and Rita Weaver in their individual capacities. as upon information and

 

beliel. they are emploved by the State of Maryland by virtue of their relationship to the Board of

 

Education.

130. This countis brought against Defendant Gaskill in his official capacity to the extent,
and upon information and belief, that in performing his functions as a School Resource Officer,
Defendant Gaskill was an employee of the Board of County Commissioners of St. Mary’s County
as interpreted by the State Finance and Procurement Article §9-108,

131. This count is also brought avainst JohnJane Does who were administrators.
teachers. counselors. and/or school eriplovees with Defendant BOE. who upon inforniution and
belie!) had knowledge of relevant issues hereto and/or had decision-making authority_and/or
authority to act and/or respond in their individual capacities.

132. Defendants were state actors acting under the color of the law.

133. Decedent’s freedom to act on her own behalf or the Plaintiffs’ to act on her behalf
to protect Decedent from Rollins was restricted by Defendants insomuch that only course of action
was through school agents.

134. _Decedent had no freedom to act on her own behalf to ensure her safety while at

school during school hours as mandated by Maryland law.

30

| Deleted: The facts and allegations of Paragraphs | through 85 are |
incorporated by reference |

 

| Deleted:

 
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 31 of 73

1 At all times relevant and material hereto, Defendants had a duty to train and

us
wa

supervise any and all employees of Defendants, and further to establish and enforce rules
concerning reasonable supervision for the protection of students, including the Decedent; and to
provide sufficient and adequately trained personnel to facilitate the safety of the student.

136. At all relevant and material times, Defendants had a duty to act reasonably to
protect students who are in its care, custody and contro] by supervising and exercising control over
its pupils with reasonable care so as to prevent harm to others, including the Decedent. Further,
the Defendants, had the actual ability and authority to do.

137. At Great Mills High School. the school promises_and has policies indicating , it
“continually plans and prepares for events that would necessitate an emergency response” and that
“students should be able to enjoy a school environment free from all forms of discrimination,
including bullying, harassment, and sexual harassment.”

138. At all times prior to this incident, and relevant hereto, upon information and belief,

Jefendants knew they needed to employ safety vestibules, as well as metal detector devices and

 

surveillance devices, among other safety protocols, to prevent and deter active shooter situations,
as well as harassment of its students, and chose not to use them.

139. At all times relevant hereto, Delendants fad an obligation to “promptly report all
acts of violations of the law” to the school administrator such that existing laws and school policies
can be enforced.

140. At all times relevant hereto, “students in school, at school-sponsored activities, or
traveling to and from school on schoo] buses are the responsibility of the school. and schoo!
personnel” assigned to them act in a “loco parentis” capacity, such that they must take measures

to ensure “the safety and well-being of its students,”

31

 

{ Deleted:

 

Deleted: and its agents as employees, in their official and
individual capacities,

Deleted: that

 

.. | Deleted: Great Mills High School knew that it

 

 

{ Deleted:

| Deleted: as well asGreat Mills High School employees, agents,
{and actors,

 

 

[ Deleted:
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

141. Atal] times relevant hereto, minor Decedent, Jaelynn Willey, was a student in good
standing at Great Mills High School] and was a member of the 10th grade.

142. High school was compulsory in the state of Maryland for al] St. Mary’s residents
ages over five (5) and under eighteen (18) years old, including Jaelynn Willey on March 20, 2018.

143. Plaintiffs nor Decedent had no legal or other authority to protect Decedent while
on school grounds during the course of the school day.

144, Plaintiffs and Decedent were restricted and forced to rely on the Defendants to
undertake this task.

145. Defendants operate, supervise, and/or_are, otherwise responsible for Great Mills .

 

High School.

146. Defendants knew and/or should have known of Rollins’ dangerous behavior.

147, Defendants knew thatat least one of the prior threats of mass violence against
students at Great Mills High School were. upon information and belich performed by Rollins. or.
inthe alternative. given Rollins” danwerous behaviors and the likelihood oF copycat violence. that
Rollins would commit the aforementioned inhuman act of violence agains! the Decedent,

148. Rollins’ murderous actions were foreseeable to Defendants.

increasing and/or creating the danger to Decedent posed by Rollins.
151. From Fall 2005 through March 20, 2018, Jaelynn Willey occupied a special

relationship with Defendants.

Page 32 of 73

SSS
| Deleted: s

| Deleted: s

 

| Deleted: is

 

{ Deleted: its

 

_--- | Deleted: its OO —
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 33 of 73

152. Said special relationship results from the mjnor Decedent being of school age and
thus compelled by state law to attend said school. Defendants restrictive custody of Decedent
while in mandatory school attendance. combined with the Defendants” loco parentis status,
handbook, guidelines, policies and procedures for protecting students, and knowledge and
awareness that Rollins was a danger to Willey and other students.

153. Defendants thus had a mandate, duty, and obligation to protect the Decedent from
harm by Rollins, and to prevent Rollins from having harmful contact with the Decedent while the
students were at school or attending school-related activities.

154. As a direct and proximate result of all of Defendants’ conduct committed under
color of state and federal law, the Decedent was deprived of her right to be free from threats of
bodily harm, actual physical assaults and attacks, intimidation, harassment remarks, death, and
other physical, psychological, and emotional harm as set forth herein.

155. Despite occupying said special relationship with the minor Decedent, the
Defendants failed to prevent Rollins from contacting, harassing. injuring, and killing Decedent,
and failed to protect her from the harmful acts of Rollins in general, and in the following
particulars:

a. The Defendants failed to protect the minor Decedent from bodily harm;
Decedent:

c. The Defendants failed to protect the minor Decedent from threats of bodily
harm:

d. The Defendants’ actions increased the danger and risk of bodily harm to

Decedent:

33

Deleted: M
| Deleted:

| Deleted:

{ Deleted: 7
{ Deleted: s

 

{— Deleted: :

 

Deleted: *
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 34 of 73

go

~

The Defendants failed to protect the minor Decedent from acts of
intimidation:

The Defendants’ actions increased the danger and risk of acts of
intimidation:

The Defendants, failed to monitor the administrators who the School knew
or should have known lacked the administrative skill] and judgment to
protect the minor Decedent;

The Defendants failed to identify and to take remedial or disciplinary action
against the administrators who were charged with the responsibility of
protecting the safety of the minor Decedent;

The Defendants failed to investigate the allegations of misconduct
concerning Rollins, and to impose disciplinary and other remedial measures
when their, administrators were found to have violated established
procedures and practices;

and instructions regarding the protection of students;

k. The Defendants failed to properly sanction or discipline the School

of and concealed and/or aided and abetted the violations of constitutional
rights of the minor Decedent, thereby and causing and encouraging said
administrators and employees to violate the rights of the students in general

and the minor Decedent in particular.

 

Deteted:

 

Deleted:

 

Deleted: 11s

 

Deleted: by and through 11 agents, servanis. and/or

employees

 

 

Deleted: all

Deleted: its
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 35 of 73

156. By the actions set forth in the paragraphs above. the Defendants deprived the
Decedent_of rights secured by the Fourteenth Amendment to the United States Constitution. in
violation of 42 U.S.C. § 1983.

WHEREFORE, Plaintiffs sue Defendants and demand judgment against Defendantg for all
damages recoverable, including atlornev’s fees. under the laws of the United States and further
demands a triaJ by jury on all issues so triable as of right by a jury.

COUNTII
Federal Civil Rights Violations 42 U.S.C. § 1983
(State-Created Danger)

157. The facts and allegations of Paragraphs 1 through 156 are incorporated by
reference.

158, This count is brought against Defendants Jake Heibel. Ph.D.: James Scott Smith.
Ph.D.: Trov_ Kroll: F. Michael Wyant: Blaine Gaskil: Karim Bailey: Cathy Allen: Mary
Washinetom James Davis: and Rita Weaver in their individual capacities. as upon information and
beliel, they are emploved by the State of Mars land by virtue of their relationship to the Board of
Education.

159. This count is brought against Defendant Gaskill in his official capacity with the

County tthe extent. and upon information and belie! that im performing his functions as a School

 

Resouree Olicer. Defendant Gaskill was an cinlovee of the Board of County Commissioners of

 

Si Marys County as interpreted by the Stale | inance and Procurement Article §9-108.

160. This count is also brought against John/Jane Does who were administrators.
teachers. counselors. and/or school emplowees with Defendant BOE. who upon information and
belief had knowledee of relevant issues hereto and/or had decision-making authority and/or

authority to act and/or

 

(Deleted

 

| Deleted: 108

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 36 of 73

161. The Defendants acted to place the Decedent in a dangerous position, increased the
danger to Decedent and/or acted with willful disregard for the safety of the Decedent. which danger
and lack of safety was foreseeable to the Defendant.

162. The Defendants acted to permit Rollins to attend schoo! and/or to return to school
following his dangerous, violent, and harassing behavior to Decedent and other peers when the
Defendants knew or in the exercise of reasonable care should have known that Rollins would
continue his attacks and would increase and/or escalate his violence toward Decedent.

163. The Defendants acted to permit Rollins to remain in school after he had acted in
violation of the School Disciplinary Code, which mandates long-term suspension and/or
expulsion,

164. The Defendants acted 10 permit Rollins to return to school and to have contact with
Decedent despite warnings and knowledge of Rollins’ behavior.

165. The Defendants created the opportunity for harm which would otherwise not have
existed.

166. The Defendants, increased the opportunity for harm and danger which would
otherwise not have existed.

167. By the actions set forth in the paragraphs above, the Defendants deprived the
Decedent of rights secured by the Fourteenth Amendment to the United States Constitution, jn

168. As a direct and proximate result of all of Defendants” conduct committed under
color of state and federal Jaw, the Decedent was deprived of her right to be free from threats of
bodily harm, actual physical assaults and attacks, intimidation, harassment remarks, death, and

other physical, psychological and emotional harm as set forth herein.

36

 

 

 

| Deleted: }
| Deleted: through 1s employees and agents |
| Deleted: |
[ Deleted: . through is employees and agents, _)

 

(Deleted ndtpa

 

[ Deleted: Section
( Deleted: |
| Deleted: °

 
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

169. In addition, the Decedent was deprived of her right to a free and appropriate public
education as guaranteed to her under Maryland law.

170. The minor Decedent suffered and lost her life in violation of her rights under the
Constitution of the United States, in particular the Fourteenth Amendment thereof. and 42 U.S.C.
§1983.

171. Asa direct and proximate result of the acts of Defendants, the minor Decedent
sustained pain, suffering, physical injuries, emotional harm, loss of liberty, and death.

172. Plaintiffs sustained financial losses and expenses as a result of the denial of a free
and appropriate public education as guaranteed the decedent under the laws of the Maryland law.
all to their detriment and harm.

173. By taking affirmative action to create and/or increase danger and harm toward
death, Defendants acted with deliberate indifference to the rights and personal safety of the
Decedent and disregarded a substantial risk of harm to the Decedent, namely that the decedent
would be threatened, intimidated, physically assaulted, attacked, and ultimately murdered on
school grounds during school hours by a fellow student.

174. The injuries suffered by the Decedent and Plaintiffs were the foreseeable result of
danger that caused or was a substantial factor in causing and/or increasing the danger to Decedent
to be deprived of her constitutional right to personal protection to which she is entitled under 42

U.S.C. §1983.__

37

Page 37 of 73

 

| Deleted: its

 

| Deleted: , through its agents, employees, and/or servants

 

 

[ Deleted: Section

]
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 38 of 73

175. The Defendants’ action of mandating that Decedent continue to attend schoo! when
it was not safe to do so increased the danger to Decedent and rendered her more vulnerable.
resulting in her death.

176. The Defendants’ actions increased and/or created the danger to Decedent which
directly resulted in her harm and ultimate untimely death.

WHEREFORE, Plaintiffs sue Defendants and demand judgment against Defendants for all
damages recoverable. including attormey’s fees. under the laws of the United States and further
demands a trial by jury on all issues so triable as of right by a jury.

COUNT Il
Federal Civil Rights Violations 42 U.S.C. § 1983
(Arbitrary Or Conscience-Shocking Conduct)
177. The facts and allegations of Paragraphs 1 through 176 are incorporated by

reference.

178. ‘This count is brought against Defendants Jake Heibel. Ph.D.: James Scott Smith,

 

 

Ph.D. Trey Krol FF. Michael Wyant: Blaine Ciaskill: Karin Bailey: Cathy Allen: Mary

 

Washington: James Davis: and Rita Weaver in their individual capacities. as upon information and

belie! they are emploved by the State of Marvland by virtue of their relationship to the Board of

Education.
179. This count ts brought against Defendant Gaskill in his official capacity to the extent.
Defendant Gaskill was an employee of the Board of County Commissioners of St. Mar “s County

as interpreted bv the State Finance and Procurement Article 89-108.

 

ISO. This count is also brought against John/June Does who were administrators.

 

teachers. counselors. and/or school employees with Defendant BOE. who upon information and

38

f Deleted: :

| Deleted:

 

 

 

I Deleted: 125

 
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 39 of 73

belich hud knowledge of relevant issues hereto and/or had decision-making authority. andor
duthority to aeland/or respond in their individual capacities,

181. A state or local official is tiable under 42 U.S.C. 81983 if the acts that perpetrated
a violation of a person’s rights were arbitrary or conscience shocking.

182. Atal] times relevant. Decedent had a clearly established right to liberty. including

  

eenth

 

her rights to personal safety and bodily integrity pursuant to the Fourth and fh
Amendments,to the United States Constitution.

183. Decedent was seized in that she suffered harm. physical and/or emotional. by being
shot at and ultimately murdered.

184. Decedent was seized in that she was on school premises during schoo] hours as
mandated by Maryland law.

185. At all times relevant to this complaint, Defendants, acting under the color of law,
had a duty to perform their jobs and obey the laws of Maryland and the United States.

186. Atal] times prior to this incident, and relevant hereto, upon information and belief,
surveillance devices, among other safety protocols, to prevent and deter active shooter situations,
as well as harassment of its students, and chose not to use them.

187. Atall times relevant hereto. Defendants had an obligation to “promptly report all
acts of violations of the law” to the school administrator such that existing laws and school policies
can be enforced.

188. At all times relevant hereto. “students in school, at school-sponsored activities. or

traveling to and from school on school buses are the responsibility of the school, and school

39

| Deleted: |

 

 

| Deleted:

 

| Deleted: °
AY

 

 

}
J
( Deleted: employees, servants, and/or agents |
| Deleted: .

 

 

[ Deleted: Great Mills High School knew that it

 

| Deleted: . }

 

{ Deleted: Great Mills High School employees, agents, and actors, |

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 40 of 73

personne]” assigned to them act in a “loco parentis” capacity. such that they must take measures
to ensure “the safety and well-being of its students”.

189. Defendants and Great Mills High School. upon information and belief. had metal
detecting wands at their disposal which they, chose not to use which would have prevented this
incident.

190. Defendants and Great Mills High School, upon information and belief, had safety
vestibules that they chose not to engage which would have prevented this incident.

191. Defendants anc Great Mills High School. upon information and belief. had limited
surveillance cameras that they chose not to watch or pay attention to that would have prevented
this incident, and otherwise failed to engage additional surveillance that they, knew would have
prevented and deterred such an incident.

192. Defendants, upon information and belief, had actual knowledge that Rollins was a
threat to Decedent and chose not to escalate the information or take the information seriously, and
as a direct result. was a cause of this incident.

193. Upon information and belief, on a daily basis, Rollins would text. harass, and send
social media requests to the Decedent during, before, and after school.

194. Additionally, Rollins would frequently text, harass, and send social media requests
to the Decedent's friends and social acquaintances to harass them.

195. Rollins was physically abusive to Decedent in school.

196. Rollins would grab, push, and yell at Decedent at school directly outside of
classrooms during school hours on a repeated basis. Rollins’ actions were specifically observed

by all around Decedent, including but not limited to, school personnel.

40

| Deleted: its
| Deleted: it

 

[ Deleted: it

 

 

Deleted: it

( Deleted: it

 

 

| Deleted: Great Mills High Schoo!

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 41 of 73

197. Rollins would stalk Decedent around school. waiting for her directly outside of
classrooms on a repeated basis. Rollins’ actions were specifically observed by all around
Decedent, including but not limited to, schoo! personnel.

198. Repeatedly. Rollins would follow Decedent after school to the vehicle she would
depart school in, despite Decedent not welcoming this. Rollins’ actions were specifically observed
by all around Decedent, including but not limited to, schoo] personnel.

199. Rollins would frequently grab Decedent by the wrists. in school, causing her
excruciating pain. Rollins’ actions were specifically observed by all around Decedent, including
but not limited to, school personnel.

200. Decedent was repeatedly subjected to a series of threats, acts of intimidation, and

physical assaults and attacks by Rollins.

201. Upon information and belie! Defendants were aware of the above mentioned

incidents.

202. Inthe months leading up to this incident. Decedent’s parents warned the school by

way of directly advising the Defendant Kroll that they were concerned about their daughter’s well-_

being specifically directed to Rollins.

203. As aresult of the parents advising Delendant Kroll. nothing was done nor escalated _

by the school.

204. Further, upon information and belict. no other Detendants who were made aware
af Jachynn’s parents” concerns via Defendant Kroll took any further action.

205. A threat of a shooter at the school was made on February 20, 2018, less than one

month before Jaelynn Willey was shot and murdered on school campus by Rollins.

4]

 

Deleted: Defendant's employees

| Deleted: school’s swim

Deleted: coach

[ Deleted: the

| Deleted: swim coach

 

 

{ Deleted: —

 

(Deleted: ,

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 42 of 73

206. A threat of an incident of mass violence was also made less than 24 hours before
Jaelynn Willey was shot and murdered on school campus by Rollins.

207. Upon information and belief, despite Rollins physically attacking a fellow student
on several occasions, and otherwise threatening multiple students on several occasions. Defendants [ Deleted: Great Mills High School 7

did nothing to prevent the death of Decedent.

 

208. Defendants’ actions were arbitrary and/or conscience-shocking. _ { Deleted: °

 

209. Defendants’ failure to detain and/or stop and/or engage with a known and. [ Deleted: °

recognized threat inside of a public high schoo] shocks the conscience.

 

 

 

 

 

210. Defendants’ actions of not implementing security measures, devices, and/or metal . - | Deleted: *
detecting wands at their disposal despite the threats is conscious-shocking and arbitrary. _-» [Deleted: us
211. Defendants’ apathetic approach to dealing with known threats, instead of taking _ .- | Deleted: '

 

safety-measures where school shooting threats had recently been made, were arbitrary and

conscience-shocking.

 

a

212. Defendants, through their policymaker and decision-makers, enacted policies, both _ .- { Deleted: i
in the form of actual policy, and in the form of woefully inadequate training, that demonstrated
deliberate indifference to the rights of Decedent and that deliberate indifference caused the death

of Decedent.

 

213. Defendants’ actions and/or inactions were directly related to and a proximate cause _.-- | Deleted: °

 

of the death and injuries sustained by the Decedent and Plaintiffs.

214. Asaresult of Defendants’ actions and/or inactions, Decedent was murdered and _ .-- [ Deleted: *

 

Plaintiffs were injured and seek compensatory and punitive damages in addition to reasonable

attorney’s fees.
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

WHEREFORE. Plaintiffs sue Defendants and demand judgment against Defendants for all
damages recoverable. including atiomes s Ices, under the laws of the United States and further
demands a trial by jury on all issues so triable as of right by a jury.

COUNT IV
(Deliberate Indifference and/or \etuul Knowledge Under Title IX)

 

215. The facts and allegations of Paragraphs | through 214 are incorporated by

reference.

216. This count is broughta

gainst Defendants Board of Education: Jake Heibel. Ph.D.:

 

James Scott Smith, Ph.D.: Troy Kroll: Karin Bailey: Cathy Allen: Mar Washington: Wyant:

 

James Davis: and Rita Weaver in their official capacities, as upon information and belief thev are

elitionship to the Board of Edueation.

 
  

 

ILis emploved by Defendant Bours of Education,

 

this countis brought against bimin is oficial capacity.

 

218. This count is also brought) against Johniine Does who were administrators.

teachers. counselors. and/or school emplovees with Defendant BOE or Defendant County. who

 

 

authority and/or authority to act and/or respond in their official capacities.

219. Defendant Board of l:ducation receives federal funding and_is therefore subject to
Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a) (“Title IX”). and therefore:

the above named Delendants also receive Federal funding inthe oficial capacities.

 

220. Pelendants. upon information and belivl had “actual knowledge” that Rollins was
stalking, sexually harassing, abusing, intimidating, and otherwise harming and threatening Jaelynn
on the basis of her sex and information sufficient to alert that Jaelynn was a victim of dating

violence as stated above.

43

Page 43 of 73

 

| Deleted: 159

 

Deleted: <#>St Mary’s BOE, throuuh its agents, servants, and/or
employees, including,
<#>upon information and belief, named

 

| Deleted: <#>the St. Mary’s BOE to the possibility }
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 44 of 73

 

Mills High School of mass violence. including one within 24 hours.

222. The vast majority of stalking. abuse. intimidation, dating violence. sexual

after school hours includine. upon ilormiation and belie!) through the use of wireless internet at

 

school.
223. Actual knowledge of the stalking, abuse, intimidation, dating violence,_sexual

harassment, and gender based discrimination at issuc._from Rollins, was obtained by the

   

appropriate persons at St. Mary’s BOE yy sintiic of upon information and belie! Defendant Kroll
and Defendant individuals properl. reporting same. and also. upon infermation and heliel

discovering the person committiny the threats of mass violence: prior to this incident.

224, These named Delendints individually and jointly exercised substantial control over

 

 

 

belief. had authority to address the alleged discrimination and institute corrective measures.

 

225. _, Despite this authority, St. Mary’s BOE. and named Defendants, took no_action
constituting deliberate indifference. and Jurther permitted Rollins to enter schoo] with a gun, and
left Jaelynn to be murdered on school grounds, in a school hallway, while school was in session.

226. These named Delendants individually and jointly exercised substantial control over

 

activities occurring on school grounds and over its students such as Rollins including policies
regarding sexual harassment iiml/or halassitient. including violence. extending to students. us well
astimely remediating harassment, including \jolence. and/or sexual harassmentound sccordingly,
these officials had the authority and ability to take appropriate and timely remedial action to end

the harassment by, among other things:

44

| harassment by, among other things:]

 

Deleted: teachers, coaches, representatives, and/or employces

| Deleted: <#>Accordingly. St Mary's BOE had the authority and
ability to take appropnate and timely remedial action to end the

<#>a, enforcing St. Mary BOE’s policies and procedures;
<H#> |

<#>b_ investigating the allegations against Rollins;

<#> J

<#>c banning Rollins from campus:]

<H>q

<#>d, contacting and coordinating with local police authorities;]
<H> f

<d>e contacting and coordinating with school counseling and
securily personnel;

<A>]

<#>f, providing referrals to victim advocacy and/or counseling
services;

<#>

<#>g, providing classroom/protection adjustments:]

<H#> |

<#>h, providing academic adjustments;]

<#>

 

<d>j imposing no-contact directives:]

<H>

<H>j, providing security escorts:]

<H>

<A>k, providing other safety and protective measures; ]
<#>

<k>I, providing educational traming;]

| <H> Y

<#>m, reviewing or revising St. Mary’s BOE policies or practices,
and/or]

<#> Y

<#>n, considering broader remedial action 4

 

Deleted: <4>Moreover, actual knowledge of the stalking, abuse,
intimidation, dating violence, sexual harassment, and gender based
discrimination at issue was obtained by the appropriate persons from
St Mary's BOE, including but not limited to various teachers,
students, coaches, and/or other St, Mary’s BOE officials at the |
school

| Deleted: <#>School agents, employees, and/or servants |

 

| Deleted: <#> Again. the St. Mary’s BOE’s |

| Deleted: <i> A |
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 45 of 73

a. enforcing St. Mars*s BOE’s policies and procedures;
b. investigating the allegations against Rollins;

c. contacting and coordinating with Rollins and his parents and relevant security and/or
police authority:

d. detaining, suspending. expelling and/or arresting Rollins for suspected criminal activity:
e. arranging. facilitating or providing immediate and adequate notice of the rights of
victims and of the remedies and services available to victims of stalking and/or domestic
violence, including but not limited to information sufficient to obtain an order of protection
or a stalking injunction from the courts;

f. banning Rollins from school grounds;

g. contacting and coordinating with local police authorities;

h. contacting and coordinating with school counseling and security personnel;

i. providing referrals to victim advocacy and/or counseling services;

J. providing classroom/protection adjustments;

k. providing academic adjustments;

1. imposing no-contact directives

m. providing security escorts;

n. providing other safety and protective measures;

0. providing educational training:

p. reviewing or revising St. Mary’s BOE policies or practices; and/or

q. considering broader remedial action.

 

227. Despite this authority, Delendiinis took no action to remedy this severe. pervasive _Deleted: St Mary's BOE
and objectively olfense hostile ood abusive educational environment, constituting deliberate

indifference, permitted Rollins to enter school with a gun, and left Jaelynn to be murdered on

school grounds, in a school hallway. while school was in session.

45
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 46 of 73

ants, upon iitormation and beliel. were deliberately indifferent to the

 

 

ongoing stalking. abuse. intimidation, dating violence, sexual harassment. and gender based
discrimination occurring on their, campus and specifically directed towards one of their female
students. and their response to the information that they, had received about Jaelynn’s situation was
clearly unreasonable in light of the known circumstances, ultimately resulting in Jaelynn’s brutal
murder.

229. Indeed, despite having the ability and authority to do so, Delendants. upon
inlormeition und beliel consciously failed to investigate the allegations against Rollins and
deliberately failed to take any action that was reasonably calculated to end the stalking, abuse,
intimidation, dating violence. sexual harassment, or gender based discrimination, thereby exposing
Jaelynn and making her more vulnerable to ongoing stalking, abuse, intimidation. domestic
violence, dating violence, sexual harassment, and gender based discrimination and creating a
hostile educational environment in which Jaelynn felt unsafe and was in fact unsafe on school
grounds, which ultimately resulted in her brutal murder.

230. The stalking, abuse, intimidation, dating violence, sexual harassment, and gender
based discrimination.dlon2 with the Milure fo properly protver Decedent despite knowledee of

ihreats of mass violence. was so severe, pervasive, and objectively offensive that it deprived

 

Jaelynn of access to educational opportunities and benefits during her life and upon her murder.
23). To the extent that St. Mary’s BOE officials, representatives, teachers,

administrators, coaches, employees, agents, servants, or other appropriate persons who had the

ability and authority to take remedial action obtained knowledge within the course and scope of

their employment or agency relationship with St. Mary’s BOE, such knowledge is imputed to the

46

| Deleted: =:>*

 

| Deleted: <#>St Mary's BOE, and other named

 

' Deleted: <> was

| Deleted: <#>115

 

| Deleted: <#>ns

 

| Deleted: <#>1s
| Deleted: <#>11

a

 

| Deleted: the St. Mary’s BOE and other named

 
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 47 of 73

St. Mary's BOE and to other St. Mary’s BOE officials or other appropriate persons at the St.
Marys BOE who had the ability and authority to take remedial action.

232 St. Mary’s BOE is independently liable for action that it took or failed to_ take in
light of the knowledge that was imputed to it through its administrators, teachers, employees,
coaches. agents and/or through the appropriate persons who had the ability and authority to take
remedial action.

WHEREDORL. Mointitis sue Defendants and demand judgement against Delendants for all
damages recoverable. including attorney’s fees. under the laws of the United States and further

demands a tial bs jury on all issues so triible as of ieht by a jury.

 

COUNT V
(Failure to Train — Violation of Equal Protection Under Fourteenth Amendment — 42
U.S.C. § 1983)
233. The facts and allegations of Paragraphs 1 through 232 are incorporated by | Deleted: 175

 

reference.

234. This count is brought against Defendant County and Defendant Blaine Gaskill. in

 

 

lus official capacity with the County to the extent. and upon information and belief. that_in
perlormine his fincuons us a School Resource Officer. Defendant Guskill was an employee of the
Board of Courts Commissioners of St. Mary’s County as interpreted by the State Finanee and
Procurement Article $9-108,

235. This count is also brought against Jolin/lane Does who were emploved by
Delendant Counts. who upon information and belief had knowledve of relevant issues hereto
and/or had decision-making authority and/or authority to aet and/or respond in their olfeial

capacities.

47
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 48 of 73

236 The Fourteenth Amendment of the United States Constitution guarantees equal

237. Under the Fourteenth Amendment. Plaintiff bad the right. as_a public school

studenl, to personal security, bodily thteerin, Duc Process and Equal Protection of Laws.

238. Defendant County executed all policies and procedures that were relevant at the

lime of all incidents and is responsible for training and supervising all employees to perform their

jobs.

Led
+0

39. Defendant Gaskill was and is an emplovee of Defendant County and at all times
relevantavas working on behalf of the Defendant County.

240. Upon information and belief at all times hereto. Delendant was under the direct
supervision. emplowment, and control of Defendant County.

241, _ Defendants were state actors acting under the color of Jaw.

242. Atall times relevant hereto, the Defendant County was a local governing body and
administrator with final policy making authority who was acting under color of state law and, on
information and belief, engaged in policy making to supervise and control all policies, practices,

rules, guidelines, customs, and regulations regarding the school and its students.

243. Atall times relevant hereto, Defendant County"s administrators, agents, employees,

 

and/or servants. including Defendant Gaskill, individually and jointly, had final policymaking
authority by way of their official capacity with the Defendant County, who were acting under color
of state law and who, on information and belief, engaged in policy making to supervise and contro!
all policies practices, rules, guidelines, customs, and regulations regarding the school security and

its interaction with students.

48

 

| Deleted: st, Mary’s BOE

 

Deleted: Si Mary's BOE’s |

 

| Deleted: St, Mary’s BOE

dd
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 49 of 73

244. At all times relevant hereto. Defendants, individually and jointly. had duties to

train. but failed to properly or sufficiently train their gllicers with regard to, among other things.

 

mass violence. shootings. copv-cat attacks. threats of mass violence. stalking. abuse. TDV,
intimidation. domestic violence, dating violence, intimate partner violence, sexual misconduct,
sexual harassment, or gender based discrimination: rights. remedies, duties, requirements, and
obligations under Title IX; recognizing and identifying the warning signs of abusive behavior.

mass violence threats; school shooting threats. investigating, reporting, and remedying the effects

 

of sexual harassment and gender based discrimination against students Sike Jaelynn: properly
responding to and remediating continued sexual harassment and gender based discrimination
occurring on its campus and specifically directed towards students like Jaelynn after such has been
reported; gender based stereotypes and the rights, remedies, duties, requirements, and obligations
under the equal protection clause of the Fourteenth Amendment.

245, Based_on_this lack of action. Delendants clearly failed to adequately train their
employees to recognize the warning signs of abusive behavior. and in doing so. furthered a custom.
practice. policy, and/or usage of the Defendants to ignore abusive and harassing behavior of a
dating Violence and sexual nature within the Sheriffs Department and Great Mills High School,

246. Defendant County, failed to train pflicers. including Defendant Gaskill. despite the

plainly obvious need for training with regard to, among other things, mass shootings. threats of

school violence. copv-cat schoal shootings, stalking, abuse, intimidation, domestic violence, TDV,

 

intimate partner violence, sexual misconduct, sexual harassment, or gender based jliscrimination:
tights. remedies, duties, requirements, and obligations under Title IX; recognizing and identifying
the warning signs of_mass shooting. schoal shooter violence. school shooting threats. abusive

behavior; investigating, reporting, and remedying the effects of sexual harassment and gender

49

 

 

| and/or servants

 

| students, and parents

Deleted: S1 Mary's BOE’s administrators, agents, employees, |

Deleted: officials, administrators, employees, agents, staff,

 

z
| Deleted: discnmination: nights

 

 

and/or servants, individually and jointly

Deleted: Si. Mary’s BOE's administrators, agents, employees,

 

[ Deleted: .

Deleted: their officials. administrators, employees, agents, staff,
students, and parents

{ Deleted: discrimination; rights

ae
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 50 of 73

based discrimination against students like Jaelynn; properly responding to and remediating
continued sexual harassment and gender based discrimination occurring on ils campus and
specifically directed towards students like Jaelynn after such has been reported: gender based
stereotypes and the rights, remedies, duties, requirements, and obligations under the equal
protection clause of the Fourteenth Amendment.

247. Defendant St. Mary's County failed to adequately train. supervise. and discipline
County officers. sheriffs. and deputies. including Defendant Gaskill. to protect students Irom
threats of physical violence. shootings. and/or dating violence in general, not onl in schools ur

when confronting minors specifically.

 

148. Defendants each subjected Plaintiff to violations of her rights to personal security.
bodily integrit.. Due Process and Equal Protection of Laws by exposing Plainufl to an armed
student. alier knowledge of a mass threat shooting. prior instances of een dating viglence. stalking.
sexual harassment. willfully disregarding the Plaintiff's satetw. Vailine to establish and follow

proper security. domestic violence. and mass shooting policies. failing to adequately supervise

 

Defendant Gaskill and manifesting deliberate indifference to the sexual harassment. Violence. and
death by not hiv ing and implementing proper policies.

249. Defendant's failure to train effectively denied Jaehwnn's clearly established federal
rights and Constitutional rights, Defendant's failure to train officers was deliberate. reckless and
in callous indifference to Jaclyon’s federally protected rights.

250. Numerous authorities. including the U.S. Supreme Court US. Department of
Edueation. and the State of Marvland made clear and gave notice to Defendants to confront mass

shootings. copx-cat violence, school shootings. sexual harassment and abuse directed toward

 

students with revularitv. given the high predictability, recurrence. and prevalence of sexual assault.

50
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 51 of 73

harassment. and abuse on school grounds and at school. Thus. it was foreseeable and ines itable
students’ Constitutional and federal rights. and it-dicd. in fact. eneounter those recurrine situations.
25). ‘The lack of training left Defendant's officers. including Defendant Gaskill.

eseedble conduct. despite the clearh: established

 

unequipped to prohibitor discourage readily [i

and well known dangers of mass violence. copy-cat shooters. school shooting threats. sexucl
harassment. teen dating violence on school grounds and_on the Great Mills High School campus
in particular. As aresult. Defendants. individually and jomtly. subjected Jaehnn to the deprivation
of her constitutional right to equal protection under the Fourteenth Amendment and ol her federal
civil rights under Title 1X.

252. Upon information and belief. Defendant County's actual and/or constructive

knowledve and deliberate policy and custom of maintaining the bare minimum standards for

protecting students from threats of mass violence, copy-cat school shootings. and deliberate

 

 

indifference to these threats has resulted in_a string of violent assaults against students who tre pul
in their care and who are guaranteed the right to be sate in their school. As a resultof this
neelivence. the Plaintiff suffered direct harm in violation of her Constitutional Rights.

2353. Upon information and belief Delendant County's actual and/or constructive
knowledee and deliberate policy and custom of not taking actual acts of and women's
claims’reports of domestic and/or dating violence seriously has resulted inva string of violent acts
against women as a result of teen-and dating violence. As a result of this negligence. the Plainutt
suffered). direet harm in violation of her Constitutional Rights.

254. Upon information and belief, Defendants were deliberately indifferent to threats of

mass ciolence, copy-cat school shootings. and student on student sun and teen dating .tolence.
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 52 of 73

I
a

5. Upon intormation and belief. Defendants had a cusian. polices. anchor practice not
to utilize the toals available to prevent such actions via screening. metal detectors. wands, ete.

256. Upon information and beliel) Defendants bad a custom. polices. and/or praci¢ee of
notlaking threats of domestic violence seriously. which resulted inthe direet harm and death of
Decedent.

257. Upon information and belich Defendamt Counts failed to adequately train and
supervise its officers on domestic and dating violence. which manifested deliberate Indilerence to
the rights of citizens.

238. Upon information and belie! Defendants had a custom. polices. and/or practice nat
to_take appropriate security measures when threats of gun and mass violence. and domestic
violence existed, showing deliberate indifference to life. specifically Deeedent. in Violation of her
Constitutional Rights.

259. Upon information and belief. Delendants with actual and/or constructive

knowledee and deliberate indifference and manifested through failure to iain and a persistent and

 

wide spread practice. incorporated a policy and/or custom ol permitting its law enforcement

officers to improperly act in violation of Plaintiff's constitutional fights.

260. Upon information and belief. Defendants had actual knowledve of the custom and

 

usage bv their poliewmakers. the Defendants Iniled to correct or terminate ihese improper customs
and usave,

261. Upon information and belief Defendant Gaskill’s actual knowledge and deliberate
indifference and his actions were in furtherance of the above stated policies. customs. and

srocedures.
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 53 of 73

262. Upon information wod béliel Defendint Counts promulested andor sanctioned
these unconstitutional practices and/or was indifferent to the des elapment of the unconstitutional
customs.

263. Delendant County failed to adequatel trun its officers. and thereby _prohibit_or

   

discourage foreseeable conduct. despite the clearly estublis idsvell-kKnown known dangers of

 

mass violence. shooting violence. stalking. abuse. intimidation, domestic violence. dating

 

violence. Intimate partner violenec. sexual misconduci sexual harassment. and gender based

 

 

discrimination faced by students on school grounds in the United States. and thereby was

deliberately indifferent.

 

264. Defendant Count had eeneral knowledge ol a serious and obvious risk of stalking,
sexual harassment. and teen dating violence and domestic violence. but was deliberately
indifferent to the need to implement policies and programs to address the risk, despite venerally
acknowledging the need for such policies. or. in the alternative. implemented said policies and

chose not to utilize or enforce them.

 

265. Moreover. Defendants. upon information and belie. had a policy and/or custom of
ireating women differently based on irrational vender stereotypes: ol acquiescing in sexual

harassment: of failing to believe women who report stalking. dating violence. harassment.

 

bullving. and/or sexual harassment: of failing to investivate or otherwise respond reasonably to

 

reports of stalking. dating violence. harassment. bullvine. and/or sexual harassment against

 

women: of being deliberately Indifferent to reports of same aeainst women: of otherwise failing to
take reports af stalking. domestic violence. dating violence. harassment. bullving, and/or sexual

harassment against women seriously: and of failing to implement appropriate policies and
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

procedures imended to manave issues relating to stalking. dating violence. harassment. bully ine.
and/or sexual harassment.

266. Jaelvnn’s death arose from a sel of circumstances that should have alerted the
Defendants to the Juet that one of their students was in extreme petil of being seriously harmed of

killed as a result of dating violence, In addition to dircet reports of datine violence. the classic

 

 

 

 

apents and/or emplovees. bulno investivation occurred, no plans were developed or implemented.

 

 

and no effort was made to take any meaningful action reasonably calenlated to.end the harassment
or to otherwise prohibit Rollins from having ongoing aecess lo the school and Jaclvnn.

267. Said Defendants failed to take said complaints seriously and disregarded the
concerns lodeed by the Decedent's mother. and in doing so commenced with actual knowledge
and indifference to the constitutional violations and thus. tacitly authorized the ongoing
constitutional violations of the Decedent.

268. Unen information and beliet the Defendants dismissed their obligation to take anv
action based on the fact that Jaelvnn had previously been ina consensual relationship. Thus.
Defendants did not take Rollins” actions or Jaelvnn or her parents” reported coneerns seriously.

thereby suveesting that Jachwnn. like most female high school students. likely exaggerated the

 

circumstan¢es and/or assumed that Jachvinn. like most lernale high school students. was
ubreasonable. hysterical, hypersensitive: paranoid. overreacting lo the situation, and_not_being
truthful.

269, Defendants. upon information and belie! had actual knowledge that Rollins was a
threat to Decedent and chose not to escalate the information or take the information seriously and.

as a direct result. was a cause of this incident.

54

Page 54 of 73
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 55 of 73

270. Defendants have and-or had unconsutiitional customs or policies of ta) failing 10
prepare for. intervene. prevent miss school vielenee, weapons in school and copv-cat attucks (b)
foiling to protect women as victims of dating violunee. sexual harassment. and/stalkine: Ce) failing
to investivate. prevent. intervene. aud proreet siudens and Jaelvan from known threats of mass
school violence. (a) failing to adequately train and supervise emplovees with muintaining.
preserving. and protecting students front violations of their right to personal security. bodily
integrity. and Equal Protection of the Laws.

271. This has resulted in ihe violauon of the Deeedent’s right to be free from sex-based
harassment. sex-based violence. sexual assault. und thus impaired her access 10 educational
opportunities and the right to be sale ina public school environment.

272. Defendants” polices. custom. and/or practices plaved.a direct part in the deprivation
of Plaintiff's rights resulting in her attack and death.

273. On information and beliel. the Defendants have followed these unconstitutional
customs and policies not only with reeard to PlaintifY but also with regard to criminal and tortuous
misconduct against other studenis and lemale vieltims of dating violence. sexual harassment.
stalking. and/or domestic violence.

274. As a direct and proximate resull of Defendants. individually and jointly. actions,
inactions. deliberate indifference to and violation al Jaelwnn's clearly established Constitutional
and federal rights. Jaclvnn suffered injuries. including but not limited to emotional distress.
psvcholosical trauma. severe phvsieal harm. dnd death,

WHEREFORE. Plaintiffs sue Delendunts and demand judement against Defendants lor al!
damages recoverable. including atiornes’s fees. under ihe laws of the United States and further

demands atrial by jurv on_all issues so triable us of right by a jury.

i,
a
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 56 of 73

COUNT VI
(Negligence)

275. The facts and allegations of Paragraphs 1 through 274 are incorporated by
reference.

-responsible for the operation, security. management, budgeting, and

 

all other aspects of the St. Mary's County school system, including Great Mills High School.

 

 

 

277. Defendants are sepurialel and jointly responsible for the safety. security. and other
protective operations with respeet to students at Great Mills High School,

278. Defendants had a special relationship with students which gives rise to a duty of
care.

279.  Ataill times relevant and material hereto, Defendant County had a duty to train and
supervise any and all employees of Defendant_County, and further to establish and enforce rules
concerning reasonable supervision for the protection of students, including the Decedent; and to
provide sufficient and adequately trained personnel to facilitate the safety of the students.

280. At all relevant and material times, Defendants had a duty to act reasonably to
protect students who are in their care, custody and control by supervising and exercising control

over its pupils with reasonable care so as to prevent harm to others, including the PJaintiff. Further,

premises, including Great Mills High School, in a condition reasonably safe for use by Jheir

students. including Decedent.

56

| Deleted: 187

 

Deleted: 1s

Deleted: s

Deleted: its -

| Deleted: p

 

Deleted: it

a

 

[ Deleted: its |

 

 

( Deleted: its }

 

 

a

{ Deleted: it: }

 
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 57 of 73

282. The duty of care owed by the Defendants and school personnel incudes the duty to
use reasonable measures to protect students from known threats of harm and foreseeable acts of
violence.

283. Furthermore, public school teachers and principals have a statutory duty to
supervise students on schoo! grounds.

284. This duty to supervise includes enforcing the rules and regulations necessary for
the protection of students.

285. High school students who are statutorily-mandated to attend school have a right to
a safe campus.

286. School districts have an affirmative duty to devise and implement plans to address
the threat of school crime.

287. Defendants had a duty to take such precautions as were reasonably necessary to
protect its students from reasonably foreseeable criminal attacks on school premises.

288. Defendants knew or should have known a criminal attack was likely to occur.

289. Prior to the incident. Defendants was aware of shooting threats, were warned | Deleted: was
specifically of Rollins’ violent behavior, and/or had witnessed Rollins’ violent behavior on and
outside of school property.

290. Despite Rollins’ history of threats, warnings, and violent behavior, of which
Defendants knew or should have known. Defendants failed to take reasonable measures to address
the foreseeable risk that Rollins posed to students and others on the subject premises, including

Decedent.

 

291. Atal times material, Defendants, through jheir agents, servants, and/or employees, Deleted: its

knew or in the exercise of reasonable care should have known that there had been numerous

57
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 58 of 73

criminal acts and atlacks perpetrated on students and employees at numerous high schools. middle
schools. and other schools throughout the United States, and that further criminal acts and attacks
were reasonably likely to be perpetrated on the Defendants” students, unless the Defendants took Deleted: i
reasonable steps lo provide proper security for such individuals.
292. Specifically. Defendants knew of school shooting threats prior to the incident and

knew or should have known of student Rollins’ violent behavior.

 

293. The Defendants, through their agents, servants and/or employees, were in an [ Deleted: 1s
[ Deleted: as
exclusively superior position to students such as Decedent, to take the measures necessary to
provide for security on school premises.

294. Defendants had the measures to provide for security on school premises but did not

implement them.

 

 

 

295. Atthe above mentioned time and place, Defendants, by and through their agents, { Deleted: its
servants, and/or employees, breached thei, duty to exercise ordinary and reasonable care for the [ Deleted: us

 

safety and protection of the students, including Decedent, through the following acts of omission

or commission:

 

a. Failing to provide adequate security for Jheir students, employees, licensees, and [ Deleted: its

 

invitees, including Decedent;

b. Failing to warn their students, parents of students, employees, licensees, and [ Deleted: is |

 

Rollins, when Jhev_knew or in the exercise of reasonable care should have known { _ Deleted: in

that Rollins had a significant history of violence, making threats of violence,

including threats of violence involving the use of firearms, at school:

 

c. Failing to warn their students, parents of students, employees, licensees, and |___ Deleted: its
d.

invitees. including Decedent, of the nature and character of the threat of a school
shooting. when they, knew or in the exercise of reasonable care should have known
that there were recent school shooting threats made;

Failing to adequately police, patrol, guard, deter, and otherwise provide reasonable
protection for their students, employees, licensees, and invitees, when Defendants
knew or should have known of foreseeable criminal acts;

Failing to reasonably hire and/or retain and/or supervise adequate security
personnel to patrol and/or monitor the premises of Great Mills High School, thereby
protecting their students, employees, licensees, and invitees, including Decedent;
Failing to have proper procedures in place for hiring, training, and/or supervising
school resource officers, monitors, police officers, or other staff responsible for
school security;

Failing to install and use security measures such as metal detectors, wands, and
other security features;

Failing to have a sufficient number of security guards in visible areas to deter crime,
Decedent;

Failing to have adequate mechanisms for security personnel, staff, employees,
students and others within the school community to report real threats or other
security concerns against themselves or others;

Failing to properly train employees, administrators, guards, and/or other employees
to adequately supervise the campus in such a way that would prevent acts of

violence:

59

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 59 of 73

 

Deleted: it

 

Deleted: its

 

 

Deleted: its

 

 

Deleted: its

 
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 60 of 73

k. Failing to implement or follow adequate security policies, security measures, and
security procedures necessary to protect Decedent and other students, employees.
licensees, and invitees:

|. Failing to take additional security measures after being put on notice that the
security measures in force were inadequate;

m. Failing to adequately provide an overall security plan that would meet the known
industry standards and customs for safety in schools;

n. Failing to adequately screen or monitor those entering the premises for the
possession of weapons;

o. Failing to implement reasonable crime prevention through environmental design
concepts which would have hardened Great Mills High School against foreseeable
violent crime such as the subject incident;

p. Acting or failing to act consistently with the relevant policies, procedures,
guidelines, and training relating to the protection of human life that were in effect

at the time of the shooting.

 

 

 

296. At the above mentioned time and place, Defendants, by and through their agents, { Deleted: its
servants, and/or employees, breached their duty to exercise ordinary and reasonable care for the - | Deleted: ins

 

safety and protection of the students, including Decedent, through the following acts of omission
or commission:
a. To train and supervise any and all employees to maintain student safety, including
to prevent student-on-student assaults and bullying;
b. To establish and enforce rules concerning reasonable supervision for the protection

of the students;

60
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 61 of 73

c. To use reasonable care to supervise and control the classrooms and students in
order to prevent the students from being assaulted;

d. To take precautions against creating unreasonable risks of injury to other persons
and students;

e. To maintain good order and discipline in the classroom and on school grounds;

f. To investigate complaints from students, parents of students, and others;

g. To take proper and reasonable precautions to provide protection for students when
there is a reported risk to students on school grounds;

h. To provide reasonable monitoring of areas outside of the classroom including but
not limited to the hallways, bathrooms, gymnasiums, offices, and other school
property; and

i. To properly and reasonably respond to assaults and attacks on students including,
but no limited to, proper investigation, separation, protection, and reporting of
attacks and assaults.

297. Asadirect and proximate result of the negligence of Defendants, Decedent suffered
bodily harm on March 20, 2018 from an assault and battery on the subject school premises which
caused her death, and her personal representative and survivors have suffered and will continue to
suffer damages into the future, including as the applicable law may provide:

a. Past and future mental pain and suffering of Plaintiffs:

b, Past and future loss of Decedent’s support and services;

c. The prospective net accumulations of the estate of Decedent;

d. The expense of medical care and funeral arrangements due to the death Jaelynn

Willey; and

61
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 62 of 73

e._ Any and all other damages which the applicable law allows.

298. Decedent was not contributorily negligent.

 

WHEREFORE, Plaintiffs sue Defendants and demand judgment against Defendants for all
damages recoverable under the laws of Maryland and the United States and further demands a trial

by jury on all issues so triable as of right by a jury.

COUNT Vil
(Premises Liability)

299. The facts and allegations of Paragraphs 1 through 298 are incorporated by
reference.

300. Defendant_Board of Eduextion is responsible for the operation, management,
budgeting, and all other aspects of the St. Mary’s County school system, including Great Mills
High School.

301. Defendants are separately and jointly responsible [or the safety. security. and other
protective operations with respect to students at Great Mills High School,

302. Defendants have a special relationship with students which gives rise to a duty of
care.

303. At all times relevant and material hereto, Defendants had a duty to train and
supervise any and all employees of Defendants, and further to establish and enforce rules
concerning reasonable supervision for the protection of students, including the Decedent; and to
provide sufficient and adequately trained personnel to facilitate the safety of the students.

304. At all relevant and material times, Defendants had a duty to act reasonably to

over its pupils with reasonable care so as to prevent harm to others, including the plaintiff. Further,

62

( Deleted: s

 

| Deleted: 209

 

f Deleted: s

| Deleted: its
 

 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 63 of 73

the Defendants and their agents as employees, in their official and individual capacities. had the
actual ability and authority to do.

305. Atall times relevant, Defendants through their agents, servants. and/or employees.
owed a duty to their students and invitees, to exercise reasonable and ordinary care to maintain
their premises, including Great Mills High School, in a condition reasonably safe for use by their
students, including Decedent.

306. The duty of care owed by the Defendants includes the duty to use reasonable
measures to protect students from known threats of harm and foreseeable acts of violence.

307. Furthermore, public school teachers and principals have a statutory duty to
supervise students on school grounds.

308. This duty to supervise includes enforcing the rules and regulations necessary for
the protection of students.

309. High school students who are statutorily-mandated to attend school, have a right to
a safe campus.

310. School districts and Sheriffs Departments have an affirmative duty to devise and
implement plans to address the threat of school crime.

311. Defendants had a duty to take such precautions as were reasonably necessary to
protect their students from reasonably foreseeable criminal attacks on school premises.

312. Defendants knew or should have known a criminal attack was likely to occur.

313. Prior to the incident, Defendants were aware of shooting threats, were warned

specifically of Rollins’ violent behavior, and/or had witnessed Rollins’ violent behavior on and

outside of school property.

63

| Deleted: ts

 

[ Deleted: us

 

| Deleted: is

 

 

[ Deleted: us

 

 

| Deleted: its

 

 

| Deleted: and school personnel

 

 

Deleted: iis

 

 

{ Deleted: as

 

| Deleted: as

 
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

314. Despite Rollins’ history of threats, warnings, and violent behavior. of which
Defendants knew or should have known. Defendants failed to take reasonable measures to address
the foreseeable risk that Rollins posed to students and others on the subject premises. including
Decedent.

315. Atall times material, Defendants. through their agents, servants, and/or employees,
knew or in the exercise of reasonable care should have known, that there had been numerous
criminal acts and attacks perpetrated on students and employees at numerous high schools. middle
schools, and other schools throughout the United States. and that further criminal acts and attacks
were reasonably likely to be perpetrated on the, students, unless the Defendant took reasonable
steps to provide proper security for such individuals.

316. Specifically, Defendants knew of school shooting threats prior to the incident and
knew or should have known of student Rollins’ violent behavior.

317. The Defendants, through their, agents, servants, and/or employees, were, in an
exclusively superior position to students such as Decedent, to take the measures necessary to
provide for security on school premises.

318. Defendants had the measures to provide for security on school premises but did not
implement them.

319. At the above mentioned time and place, Defendants, by and through their, agents,
safety and protection of the students, including Decedent, through the following acts of omission
or commission:

a. Failing to provide adequate security for their, students, employees. licensees, and

invitees, including Decedent;

64

Page 64 of 73

| Deleted: its

 

| Deleted: Defendant's

 

: { Deleted: its

 

| Deleted: as

 

 

| Deleted: its

 

__

 

[ Deleted: its

 

: Deleted: ils
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 65 of 73

 

 

Failing to warn their students, parents of students. employees, licensees, and | Deleted: us

invitees. including Decedent. of the nature and character of the threat posed by

 

Rollins, when they knew or in the exercise of reasonable care should have known —_. [ Deleted: it

 

that Rollins had a significant history of violence, making threats of violence,
including threats of violence involving the use of firearms, at school;

Failing to warn their students, parents of students, employees, licensees, and. {__ Deleted: us

 

invitees, including Decedent, of the nature and character of the threat of a school
shooting, when they: knew or in the exercise of reasonable care should have known [ Deleted:it

that there were recent school shooting threats made;

Failing to adequately police, patrol, guard, deter, and otherwise provide reasonable

 

protection for their students, employees, licensees, and invitees, when Defendant _---[___ Deleted: its

 

knew or should have known of foreseeable criminal acts;
Failing to reasonably hire and/or retain and/or supervise adequate security

personnel to patrol and/or monitor the premises of Great Mills High School. thereby

 

protecting their students, employees, licensees, and invitees, including Decedent; __. -- {___ Deleted: its

 

Failing to have proper procedures in place for hiring. training, and/or supervising
school resource officers, monitors, police officers, or other staff responsible for
school security;

Failing to install and use security measures such as metal detectors, wands, and
other security features;

Failing to have a sufficient number of security guards in visible areas to deter crime,

 

thereby protecting their students, employees, licensees, and invitees, including | { Deleted: its

 

Decedent:

65
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 66 of 73

i. Failing to have adequate mechanisms for security personnel, staff, employees,
students and others within the school community to report real threats or other
security concerns against themselves or others;

j. Failing to properly train employees, administrators, guards, and/or other employees
to adequately supervise the campus in such a way that would prevent acts of
violence;

k. Failing to implement or follow adequate security policies, security measures, and
security procedures necessary to protect Decedent and other students, employees,
licensees. and invitees:

I. Failing to take additional security measures after being put on notice that the
security measures in force were inadequate;

m. Failing to adequately provide an overall security plan that would meet the known
industry standards and customs for safety in schools;

n. Failing to adequately screen or monitor those entering the premises for the
possession of weapons;

o. Failing to implement reasonable crime prevention through environmental design
concepts which would have hardened Great Mills High School against foreseeable
violent crime such as the subject incident;

p. Acting or failing to act consistently with the relevant policies, procedures,
guidelines, and training relating to the protection of human life that were in effect

at the time of the shooting.

 

 

 

320. At the above mentioned time and place, Defendants, by and through their agents, | Deleted: its
servants and/or employees, breached _their, duty to exercise ordinary and reasonable care for the [ Deleted: its

 

66
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 67 of 73

safety and protection of the students, including Decedent, through the following acts of omission
or commission:

f. To train and supervise any and all employees to maintain student safety, including
to prevent student-on-student assaults and bullying;

g. To establish and enforce rules concerning reasonable supervision for the protection
of the students:

h. To use reasonable care to supervise and control the classrooms and students in
order to prevent the students from being assaulted:

i. To take precautions against creating unreasonable risks of injury to other persons
and students:

j. To maintain good order and discipline in the classroom and on school grounds;

k. To investigate complaints from students, parents of students and others;

1. To take proper and reasonable precautions to provide protection for students when
there is a reported risk to students on school grounds;

m. To provide reasonable monitoring of areas outside of the classroom including but
not limited to the hallways, bathrooms, gymnasiums, offices and other school
property; and

n. To properly and reasonably respond to assaults and attacks on students including,
but no limited to, proper investigation, separation, protection and reporting of
attacks and assaults.

321. Asadirect and proximate result of the negligence of Defendants, Decedent suffered

bodily harm on March 20, 2018 from an assault and battery on the subject school premises which

67
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 68 of 73

caused her death, and her personal representative and survivors have suffered and will continue to
suffer damages into the future, including as the applicable law may provide:

o. Past and future mental pain and suffering of Plaintiffs;

p. Past and future loss of Decedent’s support and services;

q. The prospective net accumulations of the estate of Decedent;

r. The expense of medical care and funeral arrangements due to the death

Jaelynn Willey; and
s. Any and all other damages which the applicable law allows.
WHEREFORE, Plaintiffs sue Defendants and demand judgment against Defendants for all

damages recoverable under the laws of Maryland and the United States and further demands a trial

by jury on all issues so triable as of right by a jury.

 

COUNT VI
(Wrongful Death)
322. The facts and allegations of Paragraphs 1 through 321 are incorporated by [Deleted: 231
reference.

323. This claim for damages results from the wrongful death of Jaelynn Willey. This
claim is based upon the facts and legal theories more fully set out herein.

324. At the time of death, the decedent was otherwise in reasonably good health with a
normal life expectancy.

325. The decedent was a loving and dutiful child and provided reasonable services to
her parents.

326. As a direct and proximate result of the above-mentioned actions of Defendants,

 

individually through jheir actual and/or apparent agents, servants, and employees, Plaintiffs lost { Deleted: its _

68
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 69 of 73

their daughter prematurely, and they suffered and will continue to suffer mental anguish, emotional
pain and suffering, loss of society, companionship, comfort, protection, guidance. attention, and
care. among other non-economic damages permitted in a wrongful death action.

WHEREFORE, Plaintiffs bring this action against the Defendants and seek damages that
will adequately and fairly compensate them, plus costs, interest and such other and further relief
as may be deemed appropriate. The damages sought are in excess of the required jurisdictional!

amount.

COUNT IX
(Survival Action)

327. The facts and allegations of Paragraphs 1 through 326 are incorporated by
reference.

328. Melissa and Daniel Willey, as Personal Representatives of the Estate of Jaelynn
Willey, by and through their undersigned attorneys. hereby sues the Defendant and the Estate’s
cause of action states as follows:

329. Defendants’ actions, by and through their agents, employees, and/or servants, owed
Decedent a duty and breached that duty as laid out in the preceding paragraphs.

330. Asa direct and proximate result of the above-mentioned breaches by Defendants,
Decedent was shot and murdered by a fellow student during school hours on school property. As
a further direct and proximate cause, Decedent suffered physical, mental, and emotional pain and
suffering. fear, anxiety, and anguish prior to her death. She also incurred medical expenses, and
her Estate has also incurred funeral bills.

WHEREFORE, Melissa and Daniel Willey. as Personal Representatives of the Estate of

Jaelynn Willey, by and through their undersigned counsel, bring this action against the Defendants

69

{ Deleted: 236

| Deleted: *

{ Deleted: its
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 70 of 73

and seek damages that will adequately and fairly compensate the Estate, plus costs, interest and
such other further relief as may be deemed appropriate. The damages sought are in excess of the
required jurisdictional amount.

COUNT X
(Respondent Superior)

331. Plaintiffs adopt by reference the allegations contained in paragraphs | through 330,
and all other counts of this Complaint with the same effect as if herein fully set forth.

332. At all times relevant hereto Defendant_Board_of Education and Board of
Commissioners’ agents, employees, servants, and/or contractors were acting in the scope of their

employment for these Defendants.

 

333. Asaresult, Defendants are responsible for the aforementioned actionable conduct
and acts and omissions of said employees, agents, servants, and/or contractors.

WHEREFORE, Plaintiffs sue Defendants and demand judgment against Defendants for all
damages recoverable under the laws of Maryland and the United States and further demands a trial

by jury on all issues so triable as of right by a jury.

COUNT XI
(Violation of Marvland Declaration of Rights Articles 24 and 26)

a el}

334. Plaintifls reassert the allegations contained in paragraphs | through 333 as if the
same were fully set forth herein.

335. The acts of all Defendants aliceed herein constituted violations of riehts suaranteed
to Plaintiff under Articles 24 and 26 of Ihe Marvland Declaration of Rights.

336. — Article 24 is an per) meters with the Fourteenth Amendment to the United States

Constitution.

70

Deleted: - against Defendant

| Deleted: 240

 

{ Deleted: 8

i Deleted: 18
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20

337. Article 26 protects the seine Hohis.as those proweled under the Fourth Amendinent
to the United Stites Gonstituiion and is i peri material with the Fourth Amendment.

338. Defendants” uetiens. upen information and belie!) towards Plaintill were
committed with actual malice and with deliberate indifference.

339. Defendants” canduct and actions as fully described above and inecerporated hereit.
violated Deeedent’s nehts tinder the Marvland Deelaration af Rights.

340. Atolliimes relevant hereto. Defendants were assigned by Defendant BOLE to keep
the students safe and protected while attending school at Great Mills High School and had the
authority to intervene. inike salety and policy decision resardine safety to mdividuidl and all
students. and had the decision-muking authority to take appropriate steps to nol increase danget's
to the students. specifically Jaelwni. when there were known threats.

341. Atall times relevant hereto. Defendant Gaskill was assigned bv the Defendants
BOE and Defendant County lo. communicate. interact, and keep watch and safety over the Students
al Greal Mills High. Defendant Gaskill’s actions were conducted during the school dav. while
operating as School Resource Oliiee. and all of his actions were done under the color of stale
and/or local law.

342. Asa direet consequence olf Defendants’ gross negligence. inalice, and deliberate or
callous indifference. Defendants violated Plaintiffs rights under the Marvland constitution.
causing Decedent io suffer injuries and death,

343. Delendant BOE and County's official policies. procedures and practices periilted
and/or authorized rempining Delendants to Plainulf. in violation of Plaintiffs rights.

S44. Specifically. as mlerenced above. the Delendants engased in this eeresious

behavior resulting in an on-campus shooting during school hours resulting in the death of Jachenn.

7]

Page 71 of 73
 

Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 72 of 73

345. Defendams BOE and County allowed aneatniesphere oF deliberme indillerence

lowards mass shoolings, an campus mass Violence. stalking. sexual harassment, dating \ kilos

 

 

cle. despite known threats. which manilested itself inthe brutal assault and death ol Plain? by
Rollins.

“46. As sich. Delendants deprived Decedent. a minor student, ol ter Mar land
constitutional rights.

347. Asa direc and proximate resulpof the conduct alleged herein. all olthe Defendants
deprived Plaintit? of the following elearly_ established rights the Marvland Constitution. which
include. the right to be free from the deprivation of life and liberty without due process of law. the
right to be tree from deliberate indifference to threats of mass violence. school shootings. sexua!
harassment. stalking. assault. and dating violence. when there are known threats to Plait and
all other rights deseribed more fully above and incorporated herein.

348. As a direct and proximate result of Delendants’ violations of Plaintilts
Constitutional rights. as set forth above. Plaintiff suffered and was killed,

349, Due tothe severity of Defendants’ conduct. Plaintiffis entitled to punitive damages

WHEREFORE, Plaintifis sue Delendants and demand judement weainst Delendants lor all

 

 

damages recoverable. incliding attorney's fees. under the laws of the Maryland and. further

demands atrial bs jury on ull issues se triable as ef right bv a jury.

 

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs demand judgment and prays for the following relief against

Defendants:
a. Full and fair compensatory damages in an amount to be determined by a jury;
b. Punitive damages in an amount to be determined by a jury:
c. Reasonable attorney’s fees and costs of this action;

72
Case 8:20-cv-00161-PWG Document 15-1 Filed 08/10/20 Page 73 of 73

d. interest. costs:
e€. pre-judgment interest; and

f. Any such other relief as appears just and proper.

JURY DEMAND
Plaintiffs hereby demand a trial by jury of all triable issues, per Fed. R. Civ. P. 38(b).

GILMAN & BEDIGIAN,. L.L.C.

/s/ Lauren M. Geisser

Lauren M. Geisser. 29190

Lauren M. Bell, 19540

GILMAN & BEDIGIAN, L.L.C.
1954 Greenspring Drive, Suite 250
Timonium, Maryland 21093
Igeisser@gbletalteam.com
Ibell@gblegalteam.com

(410) 560-4999

 

Attorneys for Plaintiffs Deleted: 4
OO ee oe a! Karlilecn AfeClemans
Kathleen McClernan, Esquire]
‘ (pro hac vice to be submitted)]
maTS : Williams, McCleman, & Stack LLC]
P O. Box 1884
Leonardtown, Maryland 20650]
Phone: 240-309-41799]
kathleen@wmslawyers.com]
Deleted: ¢
¢
©
DEMAND FOR JURY TRIALS
q
Plaintiffs request a jury on all issues herein
1
ff

Laren ih Getivers
Lauren M. Geisser

73
